Exhibit 10.2

 

EXECUTION VERSION

 

GPMT 2019-FL2, LTD.,
as Issuer,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Preferred Share Paying Agent,

 

and

 

MAPLESFS LIMITED,
as Preferred Share Registrar and Administrator

 

PREFERRED SHARE PAYING AGENCY AGREEMENT

 

Dated as of February 28, 2019

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE I. DEFINITIONS

1

 

 

 

Section 1.1.

Definitions

1

Section 1.2.

Rules of Construction

6

 

 

ARTICLE II. THE PREFERRED SHARES

6

 

 

 

Section 2.1.

Form of Preferred Shares

6

Section 2.2.

Execution; Delivery; Dating and Cancellation

6

Section 2.3.

Registration

8

Section 2.4.

Registration of Transfer and Exchange of Preferred Shares

9

Section 2.5.

Transfer and Exchange of Preferred Shares

10

Section 2.6.

[Reserved]

14

Section 2.7.

Non-Permitted Holders

14

Section 2.8.

Certain Tax Matters

14

Section 2.9.

Provisions of the Indenture and Servicing Agreement

15

 

 

ARTICLE III. DISTRIBUTIONS TO THE HOLDERS

15

 

 

 

Section 3.1.

Disbursement of Funds

15

Section 3.2.

Condition to Payments

17

Section 3.3.

The Preferred Share Distribution Account

18

Section 3.4.

Redemption

18

Section 3.5.

Fees or Commissions in Connection with Disbursements

18

Section 3.6.

Liability of the Preferred Share Paying Agent in Connection with Disbursements

18

 

 

ARTICLE IV. ACCOUNTING AND REPORTS

19

 

 

 

Section 4.1.

Reports and Notices

19

Section 4.2.

Notice of Plan Assets

19

Section 4.3.

Requests by Independent Accountants

19

Section 4.4.

Rule 144A Information

20

Section 4.5.

Tax Information

20

 

 

ARTICLE V. THE PREFERRED SHARE PAYING AGENT

20

 

 

 

Section 5.1.

Appointment of Preferred Share Paying Agent

20

Section 5.2.

Resignation and Removal

21

Section 5.3.

Fees; Expenses; Indemnification; Liability

21

 

i

--------------------------------------------------------------------------------



 

ARTICLE VI. [RESERVED]

23

 

 

ARTICLE VII. MISCELLANEOUS PROVISIONS

23

 

 

 

Section 7.1.

Amendment

23

Section 7.2.

Notices; Rule 17g-5 Procedures

23

Section 7.3.

Governing Law

24

Section 7.4.

Non-Petition; Limited Recourse

24

Section 7.5.

No Partnership or Joint Venture

24

Section 7.6.

Counterparts

24

 

 

 

Exhibit A

Form of Preferred Share

 

Exhibit B-1

Form of Transferee Certificate for Transfers of EHRI

 

Exhibit B-2

Form of Transferor Certificate for Transfers of EHRI

 

 

ii

--------------------------------------------------------------------------------



 

This PREFERRED SHARE PAYING AGENCY AGREEMENT (this “Agreement”) is dated as of
February 28, 2019, by and among GPMT 2019-FL2, LTD., an exempted company
incorporated with limited liability under the laws of the Cayman Islands (the
“Issuer”), WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as paying agent for the Preferred Shares (in such capacity, the
“Preferred Share Paying Agent”), and MAPLESFS LIMITED, a licensed trust company
incorporated in the Cayman Islands, as administrator (in such capacity, the
“Administrator”) and share registrar for the Preferred Shares (in such capacity,
the “Preferred Share Registrar”).

 

PRELIMINARY STATEMENT

 

As authorized by the Issuer and permitted under the terms of the Issuer’s
Amended and Restated Memorandum and Articles of Association (the “Memorandum and
Articles”) as may be hereafter amended and in effect from time to time, the
Issuer has a duly authorized share capital consisting of 250 ordinary voting
shares, par value U.S.$1.00 per share, all of which will have been issued by the
Issuer and are outstanding on the Closing Date, and 105,192.857 Preferred
Shares, consisting of (i) 103,192.857 shares of Class P Preferred Shares (the
“Class P Preferred Shares”), having a par value U.S.$0.001 per share and with an
aggregate liquidation preference and notional amount equal to U.S.$1,000 per
share; (ii) one share of Class X Preferred Shares (the “Class X Preferred
Shares”), having a par value U.S.$0.001 per share and with an aggregate notional
amount equal to the Class X Preferred Share Notional Amount (as defined herein)
and a liquidation preference equal to U.S.$1,000 per share and (iii) one share
of Class R Preferred Shares (the “Class R Preferred Shares”), having a par value
U.S.$0.001 per share and with an aggregate liquidation preference and notional
amount equal to U.S.$1,000 per share (the Class P Preferred Shares, the Class X
Preferred Shares and the Class R Preferred Shares are collectively referred to
herein as the  “Preferred Shares”), all of which have been issued on the date
hereof on the terms and provisions set forth herein.  The distributions on each
of the Preferred Shares will be payable in accordance with the Memorandum and
Articles, the Indenture (as defined below), and this Agreement.  The Issuer has
entered into this Agreement to provide for the payment of such distributions.

 

All representations, covenants and agreements made herein by the Issuer and the
Preferred Share Paying Agent are for the benefit of the Holders.  The Issuer is
entering into this Agreement, and the Preferred Share Paying Agent, the
Administrator and the Preferred Share Registrar are accepting their obligations
hereunder, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged.

 

ARTICLE I.

 

DEFINITIONS

 

Section 1.1.                                 Definitions.

 

Capitalized terms used but not defined herein have the respective meanings given
to such terms in the Indenture and, if not defined therein, in the Memorandum
and Articles, and are incorporated by reference herein.  As used herein, the
following terms have the following

 

--------------------------------------------------------------------------------



 

respective meanings and the definitions of such terms are equally applicable
both in the singular and the plural forms of such terms and in the masculine,
feminine and neuter genders of such terms:

 

“Administrator”:  The meaning set forth in the preamble of this Agreement.

 

“Affiliate” or “Affiliated”:  With respect to a Person, (i) any other Person
who, directly or indirectly, is in control of, or controlled by, or is under
common control with, such Person or (ii) any other Person who is a director,
Officer or employee (a) of such Person, (b) of any subsidiary or parent company
of such Person or (c) of any Person described in clause (i) above.  For the
purposes of this definition, control of a Person shall mean the power, direct or
indirect, (i) to vote more than 50% of the securities having ordinary voting
power for the election of directors of such Person, or (ii) to direct or cause
the direction of the management and policies of such Person whether by contract
or otherwise; provided that neither the Administrator nor any other company,
corporation or person to which the Administrator provides directors and/or
administrative services and/or acts as share trustee shall be an Affiliate of
the Issuer or Co-Issuer.

 

“Agreement”:  The meaning set forth in the Preliminary Statement to this
Agreement.

 

“AML Compliance”:  Compliance with the Cayman AML Regulations.

 

“Authorized Denomination”:  Any integral number of Preferred Shares equal to or
greater than 250 shares and integral multiples of one share in excess thereof.

 

“Available Funds”:  With respect to each Payment Date, the amount (if any) of
distributions received by the Preferred Share Paying Agent from the Issuer or
the Trustee under the Priority of Payments under the Indenture for payments on
the Preferred Shares.

 

“Bank”:  Wells Fargo Bank, National Association, a national banking association.

 

“Benefit Plan Investor”:  (A) An “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (B) a “plan” within
the meaning of Section 4975(e)(1) of the Code that is subject to Section 4975 of
the Code, or (C) any entity whose underlying assets include “plan assets” by
reason of such employee benefit plan’s or plan’s investment in the entity or
otherwise.

 

“Business Day”:  Each Business Day under the Indenture.

 

“Cayman AML Regulations”:  The Anti-Money Laundering Regulations (2018 Revision)
and The Guidance Notes on the Prevention and Detection of Money Laundering and
Terrorist Financing in the Cayman Islands, each as amended and revised from time
to time.

 

“Class P Preferred Share”:  The Class P Preferred Shares issued by the Issuer
pursuant to the Memorandum and Articles.

 

“Class P Preferred Share Notional Amount”:  $103,192,857.00.

 

2

--------------------------------------------------------------------------------



 

“Class P Preferred Shares Stated Redemption Price”:  The meaning set forth in
Section 3.1(a) hereof.

 

“Class R Preferred Share”:  The Class R Preferred Shares issued by the Issuer
pursuant to the Memorandum and Articles.

 

“Class X Preferred Share”:  The Class X Preferred Shares issued by the Issuer
pursuant to the Memorandum and Articles.

 

“Class X Preferred Rate”:  With respect to any Payment Date, a per annum rate
(greater than or equal to zero) equal to:  (a)(i) the total amount of Interest
Proceeds available for actual payment to the holders of the Notes and the
Preferred Shares on such Payment Date less (ii) the total amount of Interest
Proceeds distributed on such Payment Date to the holders of the Notes and the
Class P Preferred Shares, divided by (b) the outstanding Class X Preferred Share
Notional Amount, expressed as a percentage and as an annualized rate on an
actual/360 basis in order to produce the aggregate amount of interest described
in clause (a) to accrue on the outstanding Class X Preferred Share Notional
Amount during the related Interest Accrual Period.

 

“Class X Preferred Share Notional Amount”:  The meaning set forth in
Section 3.1(b) hereof.

 

“Closing Date”:  February 28, 2019.

 

“Co-Issuer”:  GPMT 2019-FL2 LLC, a Delaware limited liability company.

 

“Code”:  The United States Internal Revenue Code of 1986, as amended.

 

“Credit Risk Retention Rules”:  Regulation RR (17 C.F.R. Part 244), as such
rule may be amended from time to time, and subject to such clarification and
interpretation as have been provided by the Department of Treasury, the Federal
Reserve System, the Federal Deposit Insurance Corporation, the Federal Housing
Finance Agency, the Securities and Exchange Commission and the Department of
Housing and Urban Development in the adopting release (79 F.R. 77601 et seq.) or
by the staff of any such agency, or as may be provided by any such agency or its
staff from time to time, in each case, as effective from time to time.

 

“EHRI”:  The Preferred Shares, which are retained by the Retention Holder on the
Closing Date.

 

“EHRI Transfer Restriction Period”:  The period from the Closing Date to the
latest of (i) the date on which the total unpaid Principal Balance of the
Mortgage Loans has been reduced to 33% of the Aggregate Collateral Interest
Cut-off Date Balance; (ii) the date on which the total outstanding principal
amount or notional amount, as applicable, of the Securities has been reduced to
33% of the total outstanding principal amount or notional amount, as applicable,
of the Securities as of the Closing Date; or (iii) two years after the Closing
Date.  However, if the Credit Risk Retention Rules are modified or repealed, the
Securitization Sponsor may choose to comply with such Credit Risk Retention
Rules as are then in effect.

 

“FATCA”: The meaning set forth in the Indenture.

 

3

--------------------------------------------------------------------------------



 

“Holder”:  With respect to any Preferred Shares, the Person in whose name such
Preferred Shares are registered in the Preferred Share Register.

 

“Holder AML Obligations”:  The obligations of each Holder of Preferred Shares to
(i) provide the Issuer or its agents with such information and documentation
that may be required for the Issuer to achieve AML Compliance and (ii) update or
replace such information or documentation as may be necessary.

 

“Indenture”:  The indenture dated as of February 28, 2019 among the Issuer, the
Co-Issuer, the Bank, as note administrator, GPMT Seller LLC, as advancing agent
and Wilmington Trust, National Association, as trustee (in such capacity, the
“Trustee”), as amended from time to time in accordance with the terms thereof.

 

“Institutional Accredited Investor”: An institution that is an “accredited
investor” as described in clause (1), (2), (3) or (7) of Rule 501(a) of
Regulation D under the Securities Act or an entity in which all of the equity
owners are such “accredited investors.”

 

“Investment Company Act”:  Investment Company Act of 1940, as amended.

 

“Issuer Order”:  A written order or request dated and signed in the name of the
Issuer by an Authorized Officer of the Issuer.

 

“Majority”:  The Holders of more than 50% of the aggregate outstanding Preferred
Shares.

 

“Memorandum and Articles”:  The meaning set forth in the Preliminary Statement
to this Agreement.

 

“Non-Permitted AML Holder”:  A holder of Preferred Shares that fails to comply
with the Holder AML Obligations.

 

“Non-Permitted Holder”:  (a) Any U.S. person (as defined in Regulation S) that
becomes the beneficial owner of any Preferred Shares or interest in Preferred
Shares and is not a Qualified Institutional Buyer and a Qualified Purchaser,
(b) any Person for which the representations made, or deemed to be made, by such
Person for purposes of ERISA, Section 4975 of the Code or applicable Similar Law
in any representation letter or Purchaser Certificate, or by virtue of deemed
representations are or become untrue, (c) any Benefit Plan Investor or (d) a
Non-Permitted AML Holder.

 

“Notes”:  The Class A Notes, the Class A-S Notes, the Class B Notes, the Class C
Notes, the Class D Notes, the Class E Notes and the Class F Notes, collectively,
authorized by, and authenticated and delivered under, the Indenture.

 

“Ordinary Shares”:  The 250 ordinary shares, U.S.$1.00 par value per share, of
the Issuer which have been issued by the Issuer and are outstanding from time to
time.

 

“Payment Date”:  Each Payment Date under the Indenture (including the Stated
Maturity Date and any Redemption Date).

 

4

--------------------------------------------------------------------------------

 



 

“Plan Asset Regulation”:  U.S. Department of Labor regulations 29 C.F.R.
Section 2510.3-101, as modified by Section 3(42) of ERISA.

 

“Preferred Share Certificate”:  Any Preferred Share represented by a physical
certificate in definitive, fully registered, certificated form set forth in
Exhibit A.

 

“Preferred Share Distribution Account”:  The meaning set forth in Section 3.3.

 

“Preferred Share Paying Agent”:  The Bank, solely in its capacity as Preferred
Share Paying Agent under this Agreement, unless a successor Person shall have
become the Preferred Share Paying Agent pursuant to the applicable provisions of
this Agreement, and thereafter “Preferred Share Paying Agent” shall mean such
successor Person.

 

“Preferred Share Register”:  The register of members maintained by the Preferred
Share Registrar.

 

“Preferred Shares”:  The meaning set forth in the Preliminary Statement to this
Agreement.

 

“Purchaser”:  Each purchaser of an interest in Preferred Shares, including any
account for which it is acting.

 

“Purchaser Certificate”:  A certificate substantially in the form attached as an
exhibit to the Subscription Agreement, duly completed as appropriate.

 

“QEF”:  The meaning assigned in Section 4.5(ii).

 

“Qualified Institutional Buyer”:  Any Person that, at the time of its
acquisition, purported acquisition or proposed acquisition of Preferred Shares,
is a qualified institutional buyer within the meaning of Rule 144A.

 

“Qualified Purchaser”:  Any Person that, at the time of its acquisition,
purported acquisition or proposed acquisition of Preferred Shares, is a
qualified purchaser within the meaning of the Investment Company Act.

 

“Record Date”:  Each Record Date under the Indenture.

 

“Redemption Date”:  The earlier of (i) the Stated Maturity Date and (ii) the
Payment Date on which a redemption of the Preferred Shares occurs.

 

“Redemption Price”:  The Redemption Price for the Preferred Shares calculated in
accordance with the procedures set forth in the Indenture.

 

“Retention Holder”:  GPMT CLO Holdings LLC, a Delaware limited liability
company.

 

“Rule 144A Information”:  The meaning set forth in Section 4.4.

 

“Securities Act”:  The Securities Act of 1933, as amended.

 

5

--------------------------------------------------------------------------------



 

“Securitization Sponsor”:  Granite Point Mortgage Trust Inc., a Maryland
corporation.

 

“Similar Law”:  Any local, state, federal, non-U.S. or other law that is
substantially similar to the fiduciary responsibility or prohibited transaction
provisions of ERISA or Section 4975 of the Code.

 

“Specified Person”: The meaning set forth in Section 2.2(g).

 

“Subscription Agreement”:  The Junior Note and Preferred Share Subscription
Agreement, dated as of the date hereof, between the Issuer and the Retention
Holder, as amended from time to time in accordance with the terms thereof.

 

“U.S. Person”:  As defined in Regulation S under the Securities Act.

 

Section 1.2.                                 Rules of Construction.

 

(a)                                 The Article and Section headings herein and
the Table of Contents are for convenience only and shall not affect the
construction hereof.

 

(b)                                 References to Preferred Shares and
Certificates shall, when the context requires, be construed to mean the
Preferred Share Certificate representing the same.

 

ARTICLE II.

 

THE PREFERRED SHARES

 

Section 2.1.                                 Form of Preferred Shares.

 

The Preferred Shares shall be represented by a physical certificate and issued
in the form of definitive, fully registered securities.  The Preferred Share
Certificates shall be duly executed by the Issuer or the Administrator on its
behalf (and, with respect to any Preferred Share Certificate issued after the
Closing Date, shall additionally be executed by the Preferred Share Paying
Agent) and delivered by the Preferred Share Paying Agent as hereinafter
provided.

 

Section 2.2.                                 Execution; Delivery; Dating and
Cancellation.

 

(a)                                 Any Preferred Share Certificates shall be
executed on behalf of the Issuer by one or more Authorized Officers of the
Issuer (or by the Administrator on the Issuer’s behalf).  The signature of such
Authorized Officer on a Preferred Share Certificate shall be manual and may not
be a facsimile or other electronic transmission (including a Portable Document
Format (PDF) copy sent by email).

 

(b)                                 Preferred Share Certificates bearing the
signatures of individuals who were at any time the Authorized Officers of the
Issuer shall bind the Issuer, notwithstanding the fact that such individuals or
any of them have ceased to hold such offices prior to the delivery of such
Preferred Share Certificates or did not hold such offices at the date of
issuance of such Preferred Shares.

 

6

--------------------------------------------------------------------------------



 

(c)                                  At any time and from time to time after the
execution of this Agreement, the Issuer may deliver Preferred Share Certificates
executed by the Issuer to the Preferred Share Paying Agent for authentication,
and the Preferred Share Paying Agent, upon Issuer Order, shall authenticate and
deliver such Preferred Share Certificates as directed by the Issuer.

 

(d)                                 All Preferred Share Certificates
authenticated and delivered by the Preferred Share Paying Agent upon Issuer
Order on the Closing Date shall be dated on the Closing Date.  All other
Preferred Share Certificates that are authenticated after the Closing Date for
any other purpose under this Agreement shall be dated on the date of their
execution.

 

(e)                                  No Preferred Share Certificate (other than
the Preferred Share Certificate issued on the Closing Date) shall be entitled to
any benefit under this Preferred Share Paying Agency Agreement or be valid or
obligatory for any purpose, unless there appears on such Preferred Share
Certificate a Preferred Share Certificate of Authentication, substantially in
the form provided for herein, executed by the Preferred Share Paying Agent by
the manual signature of one of their Authorized Officers and executed by the
Issuer, and such certificate upon any Preferred Share Certificate shall be
conclusive evidence, and the only evidence, that such Preferred Share
Certificate has been duly authenticated and delivered hereunder.

 

(f)                                   All Preferred Share Certificates
surrendered for registration of transfer or exchange, or deemed lost or stolen,
shall, if surrendered to any Person other than the Preferred Share Paying Agent,
be delivered to the Preferred Share Paying Agent, and shall promptly be
canceled.  No Preferred Share Certificates shall be issued in lieu of or in
exchange for any Preferred Share Certificates canceled as provided in this
Section 2.2(f), except as expressly permitted by this Agreement.  All canceled
Preferred Share Certificates held by the Preferred Share Paying Agent shall be
destroyed or held by the Preferred Share Paying Agent in accordance with its
standard retention policy.

 

(g)                                  If (i) any mutilated or defaced Preferred
Share Certificate is surrendered to the Preferred Share Paying Agent, or if
there shall be delivered to the Issuer or the Preferred Share Paying Agent
(each, a “Specified Person”) evidence to their reasonable satisfaction of the
destruction, loss or theft of any Preferred Share Certificate, and (ii) there is
delivered to each Specified Person such security or indemnity as may be required
by each Specified Person to save each of them and any agent of any of them
harmless, then, in the absence of notice to the Specified Persons that such
Preferred Share Certificate has been acquired by a bona fide purchaser, the
Issuer shall execute in lieu of any such mutilated, defaced, destroyed, lost or
stolen Preferred Share Certificate, a new Preferred Share Certificate, of like
tenor (including the same date of issuance) and equal principal amount,
registered in the same manner, dated the date of its authentication, bearing
interest from the date to which interest has been paid on the mutilated,
defaced, destroyed, lost or stolen Preferred Share Certificate and bearing a
number not contemporaneously outstanding.

 

If, after delivery of such new Preferred Share Certificate, a bona fide
purchaser of the predecessor Preferred Share Certificate presents for payment,
transfer or exchange such predecessor Preferred Share Certificate, any Specified
Person shall be entitled to recover such new Preferred Share Certificate from
the Person to whom it was delivered or any Person taking therefrom, and each
Specified Person shall be entitled to recover upon the security or indemnity

 

7

--------------------------------------------------------------------------------



 

provided therefor to the extent of any loss, damage, cost or expense incurred by
such Specified Person in connection therewith.

 

In case any such mutilated, defaced, destroyed, lost or stolen Preferred Share
Certificate has become due and payable, the Issuer, in its discretion may,
instead of issuing a new Preferred Share Certificate, pay such Preferred Share
Certificate without requiring surrender thereof except that any mutilated or
defaced Preferred Share Certificate shall be surrendered.

 

Upon the issuance of any new Preferred Share Certificate under this
Section 2.2(g), the Issuer may require the payment by the registered Holder
thereof of a sum sufficient to cover any tax or other governmental charge that
may be imposed in relation thereto and any other expenses (including the fees
and expenses of the Preferred Share Paying Agent) connected therewith.

 

Every new Preferred Share Certificate issued pursuant to this Section 2.2(g) in
lieu of any mutilated, defaced, destroyed, lost or stolen Preferred Share
Certificate shall constitute an original additional contractual obligation of
the Issuer, and such new Preferred Share Certificate shall be entitled, subject
to this Section 2.2(g), to all the benefits of this Agreement equally and
proportionately with any and all other Preferred Share Certificates duly issued
hereunder.

 

The provisions of this Section 2.2(g) are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, defaced, destroyed, lost or stolen Preferred Share
Certificates.

 

Section 2.3.                                 Registration.

 

(a)                                 The Issuer shall keep or cause to be kept
the Preferred Share Register in which, subject to such reasonable regulations as
it may prescribe, the Preferred Share Registrar shall provide for the
registration of holders of, and the registration of transfers and exchanges of,
Preferred Shares and Ordinary Shares.  The Administrator is hereby initially
appointed as agent of the Issuer to act as the “Preferred Share Registrar” for
the purpose of maintaining the Preferred Share Register and registering and
recording in the Preferred Share Register the Preferred Shares and transfers of
such Preferred Shares as herein provided.  Upon any resignation or removal of
the Preferred Share Registrar, the Issuer shall promptly appoint a successor. 
The Preferred Share Paying Agent shall promptly provide the Preferred Share
Registrar with all information necessary to prepare and maintain the Preferred
Share Register (upon receipt by the Preferred Share Paying Agent thereof).  The
Preferred Share Registrar shall be entitled to rely on such information provided
to it pursuant to the preceding sentence without any liability on its part.

 

(b)                                 The Preferred Share Paying Agent shall
maintain a duplicate share register and shall be entitled to conclusively rely
on such duplicate share register for the purpose of payment on the Preferred
Shares.  The Preferred Share Paying Agent shall have the right to inspect the
Preferred Share Register at all reasonable times and to obtain copies thereof
and the Preferred Share Paying Agent shall have the right to rely upon a
certificate executed on behalf of such Preferred Share Registrar by an
Authorized Officer thereof as to the names and addresses of the Holders and the
numbers of such Preferred Shares.  If either party becomes aware of any

 

8

--------------------------------------------------------------------------------



 

discrepancies between the Preferred Share Register and the duplicate share
register, it shall promptly inform the other of the same and the Preferred Share
Registrar and the Preferred Share Paying Agent shall cooperatively ensure that
the Preferred Share Register and the duplicate share register are reconciled in
a timely manner and in any case prior to the next Record Date.  Notwithstanding
anything to the contrary herein, the Preferred Share Paying Agent shall have no
duty to monitor or determine whether any discrepancies exist between the two
registers.

 

Section 2.4.                                 Registration of Transfer and
Exchange of Preferred Shares.

 

(a)                                 Subject to this Section 2.4 and Section 2.5,
upon surrender for registration of transfer of any Preferred Share Certificates
at the offices of the Preferred Share Paying Agent in compliance with the
restrictions set forth in any legend appearing on any such Preferred Share
Certificate, the Preferred Share Paying Agent shall, upon receipt of all related
transfer exhibits, authenticate such Preferred Share Certificate and deliver
such Preferred Share Certificate (together with any related transfer exhibits)
to the Issuer (or to the Administrator on its behalf) for execution.  Upon
execution of the Preferred Share Certificate by the Issuer (or the Administrator
on its behalf), the Issuer shall deliver the Preferred Share Certificate to the
Preferred Share Paying Agent, and the Preferred Share Paying Agent shall
deliver, in the name of the designated transferee or transferees, one or more
new Preferred Share Certificates, each in an Authorized Denomination, of like
terms and of a like number.

 

(b)                                 Subject to this Section 2.4 and Section 2.5,
at the option of the Holder, Preferred Shares may be exchanged for Preferred
Shares, each in an Authorized Denomination, of like terms and of like number
upon surrender of the related Preferred Share Certificate at such office as the
Preferred Share Paying Agent may designate for such purposes.  Whenever any
Preferred Share Certificate is surrendered for exchange, the Preferred Share
Paying Agent shall authenticate such Preferred Share Certificate and thereafter
deliver such Preferred Share Certificate to the Issuer for execution (together
with any related transfer exhibits).  Upon execution of the Preferred Share
Certificate by the Issuer (or the Administrator on its behalf), the Issuer shall
deliver the Preferred Share Certificate to the Preferred Share Paying Agent, and
the Preferred Share Paying Agent shall deliver such Preferred Share Certificate
to the Holder making the exchange.

 

(c)                                  Preferred Share Certificates representing
Preferred Shares issued upon any registration of transfer or exchange of
Preferred Shares shall represent equity interests of the Issuer entitled to the
same benefits under this Agreement and the Memorandum and Articles as the
Preferred Shares represented by the Preferred Share Certificate surrendered upon
such registration of transfer or exchange.

 

(d)                                 All Preferred Share Certificates presented
or surrendered for registration of transfer or exchange shall be accompanied by
an assignment form and a written instrument of transfer each in a form
satisfactory to the Issuer and the Preferred Share Paying Agent, duly executed
by the Holder thereof or its attorney duly authorized in writing.

 

(e)                                  No service charge shall be made to a Holder
for any registration of transfer or exchange of Preferred Shares, but the
Preferred Share Paying Agent may require payment of a sum sufficient to cover
the expenses of delivery (if any) not made by regular mail or any tax or other
governmental charge payable in connection therewith.

 

9

--------------------------------------------------------------------------------



 

(f)                                   The Issuer, the Preferred Share Paying
Agent, the Preferred Share Registrar, and any agent of the Issuer, the Preferred
Share Paying Agent or the Preferred Share Registrar shall treat the Person in
whose name any Preferred Shares are registered on the Preferred Share Register
as the owner of such Preferred Shares on the applicable Record Date for the
purpose of receiving payments in respect of such Preferred Shares and on any
other date for all other purposes whatsoever, and none of the Issuer, the
Preferred Share Paying Agent, the Preferred Share Registrar or any agent of the
Issuer, the Preferred Share Paying Agent or the Preferred Share Registrar shall
be affected by notice to the contrary.

 

Section 2.5.                                 Transfer and Exchange of Preferred
Shares.

 

(a)                                 Restrictions on Transfer.

 

(i)                                     As long as any Note is outstanding, the
Retention Holder must at all times own (for U.S. federal income tax purposes)
100% of both the Preferred Shares and the Ordinary Shares, and will not transfer
(whether by means of actual transfer or a transfer of beneficial ownership for
U.S. federal income tax purposes), pledge or hypothecate any of the Preferred
Shares or the Ordinary Shares to any other person, entity or entities, as long
as the Issuer receives an opinion of Dechert LLP, Sidley Austin LLP or another
nationally recognized tax counsel experienced in such matters that such
transfer, pledge or hypothecation will not cause the Issuer to be treated as a
foreign corporation engaged in a trade or business within the United States for
U.S. federal income tax purposes or otherwise to become subject to U.S. federal
income tax on a net income basis (or has previously received an opinion of
Dechert LLP, Sidley Austin LLP or another nationally recognized tax counsel
experienced in such matters that the Issuer will be treated as a foreign
corporation that is not engaged in a trade or business within the United States
for U.S. federal income tax purposes, which opinion may be conditioned, in each
case, on compliance with certain restrictions on the investment or other
activities of the Issuer and the Collateral Manager or the Servicer on behalf of
the Issuer).

 

(ii)                                  No Preferred Shares may be sold or
transferred (including, without limitation, by pledge or hypothecation) unless
such sale or transfer is exempt from the registration requirements of the
Securities Act and is exempt under applicable securities laws of any state or
other jurisdiction of the United States.

 

(iii)                               At all times, if a sale or transfer
(including without limitation, by pledge or hypothecation) of all or a portion
of the EHRI is to be made, then the Preferred Share Registrar and the Preferred
Share Paying Agent shall refuse to register such sale or transfer unless:

 

(A)                               such sale or transfer is to a “majority-owned
affiliate,” as such term is defined in the Credit Risk Retention Rules, of the
Securitization Sponsor;

 

(B)                               such sale or transfer will occur after the
termination of the EHRI Transfer Restriction Period; or

 

(C)                               the Issuer, the Preferred Share Paying Agent
and the Preferred Share Registrar receives an opinion of Dechert LLP or another
nationally recognized

 

10

--------------------------------------------------------------------------------



 

securities law counsel experienced in such matters that such sale or transfer
will not result in a violation of the Credit Risk Retention Rules or that the
Credit Risk Retention Rules no longer apply to such sale or transfer.

 

In connection with any sale or transfer pursuant to clause (A) or (B) above, the
Preferred Share Paying Agent shall refuse to register such Transfer unless, in
addition to a Purchaser Certificate, it receives (and, upon receipt, may
conclusively rely upon) (x) a certification from the prospective transferee
substantially in the form attached hereto as Exhibit B-1, which certification
must be countersigned by the Securitization Sponsor and (y) a certification from
the Holder desiring to effect such sale or transfer, substantially in the form
attached hereto as Exhibit B-2, which certification must be countersigned by the
Securitization Sponsor.  Upon receipt of the foregoing certifications or
opinion, as applicable, the Preferred Share Registrar and the Preferred Share
Paying Agent shall, subject to Section 2.4 and the other provisions of this
Section 2.5, reflect all or any such portion of the EHRI in the name of the
prospective transferee.

 

Any purported transfer or exchange in violation of the foregoing requirements
shall be null and void ab initio.

 

(b)                                 No Preferred Shares may be offered, sold,
delivered or transferred (including, without limitation, by pledge or
hypothecation) except to (i) (A) a non-U.S. person (as defined under Regulation
S) in accordance with the requirements of Regulation S or (B) both (x) a
Qualified Institutional Buyer and (y) a Qualified Purchaser and (ii) in
accordance with any other applicable law.

 

(c)                                  No Preferred Shares may be offered, sold or
delivered within the United States or to, or for the benefit of, U.S. persons
(as defined in Regulation S) except in accordance with Rule 144A or an exemption
from the registration requirements of the Securities Act, to Persons purchasing
for their own account or for the accounts of one or more Qualified Institutional
Buyers for which the purchaser is acting as a fiduciary or agent.  Preferred
Shares may be sold or resold, as the case may be, in offshore transactions to
non-U.S. persons (as defined in Regulation S) in reliance on Regulation S. None
of the Issuer, the Preferred Share Paying Agent, the Preferred Share Registrar
or any other Person may register the Preferred Shares under the Securities Act
or any state securities laws or the applicable laws of any other jurisdiction.

 

(d)                                 No transfer of Preferred Shares to a
proposed transferee that is or will be, or is acting on behalf of or using any
assets of any Person that is or will become, a Benefit Plan Investor will be
effective, and the Preferred Share Paying Agent will not process or recognize
any such transfer.

 

Beneficial interests in Preferred Shares may not at any time be acquired or held
by or on behalf of a Benefit Plan Investor.

 

No transfer of Preferred Shares will be effective, and the Issuer and the
Preferred Share Paying Agent will not recognize any such transfer, if the
transferee’s acquisition, holding or disposition of such interest constitutes or
will constitute or otherwise result in a prohibited transaction under
Section 406 of ERISA or Section 4975 of the Code (or, in the case of a plan

 

11

--------------------------------------------------------------------------------



 

subject to Similar Law, a violation of Similar Law) unless an exemption is
available (all of the conditions of which have been satisfied) or any other
violation of an applicable requirement of ERISA, the Code or other applicable
law.

 

Notwithstanding anything contained herein to the contrary, the Preferred Share
Paying Agent and the Preferred Share Registrar shall not be responsible for
ascertaining whether any transfer complies with the registration provisions of
or any exemptions from the Securities Act, applicable state securities laws or
the applicable laws of any other jurisdiction, ERISA, the Code or the Investment
Company Act; provided, that if a Purchaser Certificate is specifically required
by the express terms of this Section 2.5 to be delivered to the Preferred Share
Paying Agent, the Preferred Share Paying Agent shall be under a duty to receive
and examine the same to determine whether or not the certificate conforms on its
face to the terms of this Agreement and shall promptly notify the party
delivering the same if such Purchaser Certificate does not comply with such
terms.

 

(e)                                  Transfers and exchanges of Certificates, in
whole or in part, shall only be made in accordance with this Section 2.5(e). 
Any purported transfer or exchange in violation of the following requirements
shall be null and void ab initio, the Issuer shall not execute and the Preferred
Share Paying Agent shall not deliver Preferred Share Certificates with respect
to the transfer or exchange and the Preferred Share Registrar shall not register
any such purported transfer.

 

(i)                                     Transfer—Preferred Share Certificate to
Preferred Share Certificate.  If a Holder of a Preferred Share Certificate
wishes at any time to transfer such Preferred Share Certificate to a Person that
will take delivery in the form of Certificates, such Holder may transfer or
cause the transfer of such interest for an equivalent interest in one or more
Certificates (in Authorized Denominations), but only upon delivery of the
documents set forth in the following sentence.  Upon receipt by the Preferred
Share Paying Agent of:

 

(A)                               the Preferred Share Certificates properly
endorsed for assignment to the transferee; and

 

(B)                               a Purchaser Certificate;

 

the Preferred Share Paying Agent shall cancel such Preferred Share Certificates,
authenticate such new Preferred Share Certificate and arrange for new Preferred
Share Certificates to be executed by the Issuer and, upon the Preferred Share
Paying Agent’s receipt of such executed Preferred Share Certificates, the
Preferred Share Paying Agent shall deliver one or more Preferred Share
Certificates registered in the name and number specified in the Purchaser
Certificate (the aggregate number of such Preferred Shares being equal to the
interest delivered to the Preferred Share Paying Agent) and in Authorized
Denominations.  The Preferred Share Paying Agent shall record the exchange on
the duplicate share register and instruct the Preferred Share Registrar to, and
the Preferred Share Registrar shall upon such instruction, record the exchange
in the Preferred Share Register.

 

12

--------------------------------------------------------------------------------



 

(ii)                                  Exchange—Preferred Share Certificate to
Preferred Share Certificate.  If a Holder of a Preferred Share Certificate
wishes at any time to exchange such Preferred Share Certificate for one or more
Certificates, such Holder may exchange or cause such exchange for an equivalent
interest in one or more Certificates (in Authorized Denominations), but only
upon delivery of the documents set forth in the following sentence.  Upon
receipt by the Preferred Share Paying Agent of:

 

(A)                               the Preferred Share Certificates properly
endorsed for exchange; and

 

(B)                               a Purchaser Certificate;

 

the Preferred Share Paying Agent shall cancel such Preferred Share Certificates,
authenticate such new Preferred Share Certificate and arrange for new Preferred
Share Certificates to be executed by the Issuer and, upon the Preferred Share
Paying Agent’s receipt of such executed Preferred Share Certificates, the
Preferred Share Paying Agent shall deliver one or more Preferred Share
Certificates, registered in the names and numbers specified in the Purchaser
Certificate (the aggregate number of Preferred Shares being equal to the number
of Preferred Shares delivered to the Preferred Share Paying Agent) and in
Authorized Denominations.  The Preferred Share Paying Agent shall record the
exchange on the duplicate share register and instruct the Preferred Share
Registrar to, and the Preferred Share Registrar shall upon such instruction,
record the transfer in the Preferred Share Register.

 

(f)                                   Preferred Share Certificates shall bear a
legend substantially in the form set forth in Exhibit A unless there is
delivered to the Issuer such satisfactory evidence, which may include an Opinion
of Counsel, as may be reasonably required by the Issuer to the effect that
neither such applicable legend nor the restrictions on transfer set forth
therein are required to ensure that transfers thereof comply with the provisions
of Rule 144A under, Section 4(a)(2) of, or Regulation S under, the Securities
Act, as applicable, and to ensure that neither the Issuer nor the pool of
Collateral becomes an investment company required to be registered under the
Investment Company Act.  Preferred Share Certificates that are delivered to the
Preferred Share Paying Agent by or on behalf of the Issuer without such legend
shall be conclusive evidence that the Issuer has satisfied any conditions
precedent, and the Preferred Share Paying Agent shall have no obligation to
determine whether such legend is required.  The Preferred Share Paying Agent
shall make no representation or warranty to the validity of any Preferred Share,
except to the extent of its own signature thereon.

 

(g)                                  The Preferred Share Registrar may rely
conclusively on any directions given by the Issuer or the Preferred Share Paying
Agent in accordance with this Agreement without further review, to effect the
transfer of Preferred Shares by making all necessary entries in the Preferred
Share Register and shall have no liability for acting in reliance on any such
directions.

 

(h)                                 Notwithstanding anything contained herein to
the contrary, at all times, if a transfer of all or any portion of the EHRI
after the Closing Date is to be made, then the Preferred Share Registrar shall
refuse to register such transfer unless it receives (and, upon receipt, may
conclusively rely upon) (i) a certification from such Holder’s prospective
transferee and (ii) a certification from the Holder of the EHRI desiring to
effect such transfer, each, in form and

 

13

--------------------------------------------------------------------------------



 

substance, acceptable to the Securitization Sponsor.  Upon receipt of the
foregoing certifications, the Preferred Share Registrar shall, subject to this
Section 2.5, reflect such EHRI in the name of the prospective transferee.

 

Section 2.6.                                 [Reserved]

 

Section 2.7.                                 Non-Permitted Holders.

 

(a)                                 Notwithstanding any other provision in this
Agreement, any transfer of a beneficial interest in Preferred Shares to a
Non-Permitted Holder shall be null and void ab initio and any such purported
transfer of which the Issuer or the Preferred Share Paying Agent shall have
notice may be disregarded by the Issuer and the Preferred Share Paying Agent for
all purposes at any time after either of them learns that any Person is or has
become a Non-Permitted Holder.

 

(b)                                 If any Non-Permitted Holder becomes the
beneficial owner of Preferred Shares, the Issuer shall, promptly after discovery
of any such Non-Permitted Holder by the Issuer or the Preferred Share Paying
Agent (and notice by the Preferred Share Paying Agent to the Issuer, if the
Preferred Share Paying Agent makes the discovery), send notice to such
Non-Permitted Holder demanding that such Non-Permitted Holder transfer its
Preferred Shares or interest to a Person that is not a Non-Permitted Holder
within 30 days of the date of such notice.  If such Non-Permitted Holder fails
to so transfer such Preferred Shares or interest, the Issuer shall have the
right, without further notice to the Non-Permitted Holder, to sell such
Preferred Shares or interest in Preferred Shares to a purchaser selected by the
Issuer that is not a Non-Permitted Holder on such terms as the Issuer may
choose.  The Issuer may retain an investment bank to act on the Issuer’s behalf
or request one or more bids from one or more brokers or other market
professionals that regularly deal in securities similar to the Preferred Shares,
and the Issuer will sell such Preferred Shares or interest to the highest such
bidder.  However, the Issuer may select a purchaser by any other means
determined by it in its sole discretion.  Each Holder of Preferred Shares, the
Non-Permitted Holder and each other Person in the chain of title from the Holder
to the Non-Permitted Holder, by its acceptance of an interest in the applicable
Preferred Shares, agrees to cooperate with the Issuer and the Preferred Share
Paying Agent to effect such transfers.  The proceeds of such sale, net of any
commissions, expenses and taxes due in connection with such sale shall be
remitted to the Non-Permitted Holder.  The terms and conditions of any sale
under this subsection shall be determined in the sole discretion of the Issuer,
and none of the Issuer, Preferred Share Registrar or the Preferred Share Paying
Agent shall be liable to any Person having an interest in the Preferred Shares
sold as a result of any such sale or the exercise of such discretion.

 

Section 2.8.                                 Certain Tax Matters.

 

(a)                                 The Issuer, and each Holder by acceptance of
such Preferred Shares, each agree, where permitted by applicable law and unless
the Issuer is a Qualified REIT Subsidiary, to treat such Preferred Shares as an
equity interest in the Issuer for U.S. federal, State and local income and
franchise tax purposes.

 

(b)                                 The Issuer and the Preferred Share Paying
Agent agree that they do not intend for this Agreement to represent an agreement
to enter into a partnership, a joint venture or any other business entity for
U.S. federal income tax purposes. The Issuer and the Preferred Share

 

14

--------------------------------------------------------------------------------



 

Paying Agent shall not represent or otherwise hold themselves out to the IRS or
other third parties as partners in a partnership or members of a joint venture
or other business entity for U.S. federal income tax purposes.

 

(c)           The Issuer shall not elect to be treated as a partnership and
neither the Issuer, nor the Preferred Share Paying Agent shall file or cause to
be filed any U.S. federal, State or local partnership tax return with respect to
this Agreement.

 

(d)           The Issuer shall take all actions necessary or advisable to allow
the Issuer to comply with FATCA, including, appointing any agent or
representative to perform due diligence, withholding or reporting obligations of
the Issuer pursuant to FATCA.  The Issuer shall provide any certification or
documentation (including the applicable IRS Form W-9 (or if required, the
applicable IRS Form W-8) or any successor form) to any payor (as defined in
FATCA) from time to time as provided by law to minimize U.S. withholding tax
under FATCA.

 

Section 2.9.           Provisions of the Indenture and Servicing Agreement.

 

Each Holder of the Preferred Shares, by its acceptance of the Preferred Shares
issued hereunder, agrees to be bound by the provisions of the Indenture and
Servicing Agreement relating to the Preferred Shares.  Notwithstanding the
foregoing, the Issuer may, without the consent of any party other than any
Holder of Preferred Shares affected thereby, reorganize the Preferred Shares
with different or additional classes or components so long as the aggregate
liquidation preference of the Preferred Shares and their aggregate entitlement
to dividends and distributions is not increased, and the Issuer may amend its
organizational documents to effect such reorganization of Preferred Shares.

 

ARTICLE III.

 

DISTRIBUTIONS TO THE HOLDERS

 

Section 3.1.           Disbursement of Funds.

 

(a)           The Class P Preferred Shares outstanding will have an aggregate
stated redemption price from time to time equal to the Aggregate Outstanding
Portfolio Balance minus the Aggregate Outstanding Amount of all Classes of Notes
(the “Class P Preferred Shares Stated Redemption Price”). The Class P Preferred
Shares will have a stated dividend rate equal to the weighted average of the
interest rates on the Mortgage Assets with respect to the related Interest
Accrual Period.  Such dividend rate will be applied to the outstanding Class P
Preferred Share Notional Amount.

 

(b)           The Class X Preferred Shares outstanding will have a notional
amount from time to time equal to the outstanding Class P Preferred Share
Notional Amount (the “Class X Preferred Share Notional Amount”).  The Class X
Preferred Shares will have a stated dividend rate of the Class X Preferred
Rate.  Such dividend rate will be applied to the outstanding Class X Preferred
Share Notional Amount.

 

(c)           The Class R Preferred Shares will be entitled to any amount
remaining after all distributions to the Class P Preferred Shares and the
Class X Preferred Shares (including,

 

15

--------------------------------------------------------------------------------



 

without limitation, any accrued and unpaid dividends and Class P Preferred
Shares Stated Redemption Price) have been made in accordance with the priority
of distribution described herein.

 

(d)           Subject to Section 3.2, on each Payment Date (including any
Redemption Date and the Stated Maturity Date) the Preferred Share Paying Agent
shall apply the Available Funds to make payment (i) of dividends and (ii) with
respect to any Redemption Date or Stated Maturity Date, the Redemption Price, to
each Holder on the relevant Record Date, on a pro rata basis in accordance with
the priority of distribution described herein.

 

(e)           Notwithstanding the foregoing, in accordance with the provisions
of Section 12.2(b) of the Indenture and at any time when the Retention Holder
holds 100% of the Preferred Shares, the Retention Holder may designate all or
any portion of the Available Funds, which would otherwise be distributed to the
Preferred Share Paying Agent for payment on the Preferred Shares, for deposit
into the Preferred share Distribution Account as a contribution to the Issuer. 
Any such amounts paid to the Issuer as a contribution shall be deemed for all
purposes as having been paid to the Preferred Share Paying Agent pursuant to the
Priority of Payments in the Indenture.

 

(f)            Payments will be made by wire transfer to a U.S. dollar account
maintained by such Holder as notified to the Preferred Share Paying Agent or, in
the absence of such notification, by U.S. dollar check delivered by first class
mail to the Holder at its address of record.  The Preferred Share Registrar
shall, upon request, provide the Preferred Share Paying Agent with a certified
list of the Holders and all relevant information regarding the Holders as the
Preferred Share Paying Agent may require promptly and in each case no later than
five Business Days after receipt of such request (or each relevant Record Date,
if sooner or if no such request is made); provided, that in no event shall the
Preferred Share Registrar be expected to respond in less than two Business Days
from receipt of such request.

 

(g)           Subject to Section 3.1(d), the Preferred Share Paying Agent shall
distribute all amounts to be paid in accordance with the Priority of Payments to
the holders of the Preferred Shares as follows:

 

(i)            Interest Proceeds.  On each Payment Date, Available Funds that
constitute Interest Proceeds under the Indenture shall be distributed in the
following order of priority:

 

(A)          to the Class P Preferred Shares, to the extent of accrued and
unpaid dividends thereon;

 

(B)          to the Class X Preferred Shares, to the extent of accrued and
unpaid dividends thereon; and

 

(C)          to the Class R Preferred Shares, the remaining Interest Proceeds
(if any) in the Preferred Share Distribution Account.

 

(ii)           Principal Proceeds.  On each Payment Date, Available Funds that
constitute Principal Proceeds under the Indenture shall be distributed in the
following order of priority:

 

16

--------------------------------------------------------------------------------



 

(A)          to the Class P Preferred Shares, pro rata based on the aggregate
Class P Preferred Shares Notional Amount, in partial redemption thereof, until
the Class P Preferred Shares Notional Amount has been reduced to zero; and

 

(B)          to the Class R Preferred Shares, the remaining Principal Proceeds
(if any) in the Preferred Share Distribution Account.

 

Section 3.2.           Condition to Payments.

 

(a)           As a condition to payment of any amount hereunder without the
imposition of U.S. withholding tax, the Preferred Share Paying Agent, on behalf
of the Issuer, shall require certification acceptable to it to enable the Issuer
and the Preferred Share Paying Agent to determine their duties and liabilities
with respect to any taxes or other charges that they may be required to deduct
or withhold from payments in respect of the Preferred Shares under any present
or future law or regulation of the United States or any present or future law or
regulation of any political subdivision thereof or taxing authority therein or
to comply with any reporting or other requirements under such law or
regulation.  Without limiting the foregoing, as a condition to any payment on
the Preferred Shares without U.S. federal back-up withholding, the Issuer shall
require the delivery of properly completed and signed applicable U.S. federal
income tax certifications (generally, an IRS Form W-9 (or applicable successor
form) in the case of a Person that is a “United States person” as defined in the
Code or an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable (or applicable
successor form), in the case of a Person that is not a “United States person”
within the meaning of the Code).  In addition, the Issuer or any of its agents
shall require (i) complete and accurate information and documentation that may
be required to enable the Issuer or any of its agents to comply with FATCA and
(ii) each Holder to agree that the Issuer and/or any of its agents may
(1) provide such information and documentation and any other information
concerning its investment in the Preferred Shares to the Cayman Islands Tax
Information Authority (including, without limitation, the properly completed and
executed “Entity Self-Certification Form” or “Individual Self-Certification
Form” (in the forms published by the Cayman Islands Department for International
Tax Cooperation, which forms can be obtained at
http://www.tia.gov.ky/pdf/CRS_Legislation.pdf)), the U.S. Internal Revenue
Service and any other relevant tax authority and (2) take any other actions
necessary for the Issuer or the Co-Issuer to comply with FATCA or necessary to
provide to the Cayman Islands Tax Information Authority pursuant to the Cayman
Islands Tax Information Authority Law (2017 Revision) and the Organization for
Economic Co-operation and Development’s Standard for Automatic Exchange of
Financial Account Information — Common Reporting Standard (each as amended)
(including any implementing legislation, rules, regulations and guidance notes
with respect to such laws).

 

Amounts properly withheld under the Code or other applicable law by any Person
from a payment of dividends to any Holder shall be considered as having been
paid by the Issuer to such Holder for all purposes of this Agreement.

 

(b)           [Reserved]

 

(c)           Notwithstanding anything in this Agreement to the contrary,
distributions of Available Funds on any Payment Date (including any Redemption
Date or the Stated Maturity Date), shall be subject to the Issuer being solvent
under Cayman Islands law (defined as the Issuer

 

17

--------------------------------------------------------------------------------



 

being able to pay its debts as they become due in the ordinary course of
business) immediately prior to, and after giving effect to, such payment as
determined by the Issuer.

 

(d)           If the Issuer determines that the condition set forth in
subsection (c) above is not satisfied with respect to any portion of the
Available Funds on such Payment Date, the Issuer shall instruct the Preferred
Share Paying Agent in writing on or before one Business Day prior to such
Payment Date that such portion should not be paid, and the Preferred Share
Paying Agent shall not pay the same until the first succeeding Payment Date or,
in the case of any payments which would otherwise be payable on any Redemption
Date or the Stated Maturity Date, until the first succeeding Business Day, upon
which the Issuer notifies the Preferred Share Paying Agent in writing that each
condition is satisfied.  Any amounts so retained will be held in the Preferred
Share Distribution Account until such amounts are paid, subject to the
availability of such funds under Cayman Islands law to pay any liability of the
Issuer.  In the absence of such notification from the Issuer, the Preferred
Share Paying Agent may conclusively assume that the condition set forth in
subsection (c) has been satisfied and shall pay the amounts due under this
Agreement.

 

Section 3.3.           The Preferred Share Distribution Account.

 

The Preferred Share Paying Agent shall, prior to the Closing Date, establish a
single, segregated, non-interest bearing trust account, which shall be
designated as the “Preferred Share Distribution Account” for the benefit of the
Issuer (the “Preferred Share Distribution Account”).  The Preferred Share Paying
Agent shall promptly credit all Available Funds to the Preferred Share
Distribution Account.  All sums payable by the Preferred Share Paying Agent
hereunder shall be paid out of the Preferred Share Distribution Account.  For
the avoidance of doubt, the Preferred Share Distribution Account (and interest,
if any, earned on amounts on deposit therein) shall be owned by the Issuer (or
the related REIT so long as the Issuer is a Qualified REIT Subsidiary) for U.S.
federal income tax purposes.

 

Section 3.4.           Redemption.

 

The Preferred Shares shall be redeemed (in whole but not in part) by the Issuer
at the Redemption Price on any Redemption Date or on the Stated Maturity Date
(if not redeemed earlier).  Notwithstanding any other provision herein, if no
funds are available to pay Holders pursuant to the Indenture and this Agreement,
the Issuer may redeem the Preferred Shares (in whole but not in part) for no
consideration (i) on any Redemption Date, (ii) on the Stated Maturity Date or
(iii) upon an acceleration of the Notes as a result of an Event of Default, as
defined in the Indenture.

 

Section 3.5.           Fees or Commissions in Connection with Disbursements.

 

All payments by the Preferred Share Paying Agent hereunder shall be made without
charging any commission or fee to the Holders.

 

Section 3.6.           Liability of the Preferred Share Paying Agent in
Connection with Disbursements.

 

(a)           Notwithstanding anything herein, the Preferred Share Paying Agent
shall not incur any personal liability to pay amounts due to Holders and shall
only be required to make

 

18

--------------------------------------------------------------------------------



 

payments, including the payment of dividends, if there are sufficient funds in
the Preferred Share Distribution Account to make such payments.

 

(b)           Except as otherwise required by applicable law, any funds
deposited with the Preferred Share Paying Agent and held in the Preferred Share
Distribution Account or otherwise held for payment on the Preferred Shares and
remaining unclaimed for two years after such payment has become due and payable
shall be paid to the Issuer; and the Holder of such Preferred Shares shall
thereafter look only to the Issuer for payment of such amounts and all liability
of the Preferred Share Paying Agent with respect to such funds (but only to the
extent of the amounts so paid to the Issuer) shall thereupon cease.  The
Preferred Share Paying Agent, before being required to make any such release of
payment, may, but shall not be required to, adopt and employ at the expense of
the Issuer any reasonable means of notification of such release of payment,
including, but not limited to, arranging with the Preferred Share Registrar for
the Preferred Share Registrar to mail notice of such release to Holders whose
right to or interest in amounts due and payable but not claimed is determinable
from the records of the Issuer or Preferred Share Paying Agent, as applicable,
at the last address of record of each such Holder.

 

ARTICLE IV.

 

ACCOUNTING AND REPORTS

 

Section 4.1.           Reports and Notices.

 

(a)           The Preferred Share Paying Agent shall cause to be made available
to the Holders the reports required to be made available by the Note
Administrator pursuant to Section 10.12 of the Indenture.

 

(b)           The Preferred Share Paying Agent shall notify the Preferred
Shareholders of the occurrence of an Event of Default under the Indenture of
which it receives notice from the Trustee or the Issuer.

 

Section 4.2.           Notice of Plan Assets.

 

The Preferred Share Paying Agent has no duty to investigate whether the assets
of the Issuer are reasonably likely to be deemed “plan assets” (within the
meaning of the Plan Asset Regulation); however, in the event that any officer
within the corporate trust office of the Preferred Share Paying Agent (or any
successor thereto) working on matters related to the Issuer has actual knowledge
that the assets of the Issuer are “plan assets,” the Preferred Share Paying
Agent will promptly provide notice to the Preferred Share Registrar for
forwarding to the Issuer and the Holders.

 

Section 4.3.           Requests by Independent Accountants.

 

Upon written request by Independent accountants appointed by the Issuer, the
Preferred Share Registrar shall provide to them that information contained in
the Preferred Share Register needed for them to provide tax information to the
Holders.

 

19

--------------------------------------------------------------------------------



 

Section 4.4.           Rule 144A Information.

 

At any time when the Issuer is not subject to Section 13 or 15(d) of the
Exchange Act and is not exempt from reporting pursuant to Rule 12g3-2(b) under
the Exchange Act, upon the written request of a Holder, the Issuer shall
promptly furnish or cause to be furnished Rule 144A Information, and deliver
such Rule 144A Information to such Holder, to a prospective purchaser designated
by such Holder or beneficial owner or to the Preferred Share Paying Agent for
delivery to such Holder or a prospective purchaser designated by such Holder, in
order to permit required or protective compliance by any such Holder with
Rule 144A in connection with the resale of any such Preferred Shares. 
“Rule 144A Information” shall be information that is required by
subsection (d)(4) of Rule 144A.

 

Section 4.5.           Tax Information.

 

If the Issuer is no longer a Qualified REIT Subsidiary, the Issuer shall provide
to each beneficial owner of Preferred Shares any information that the beneficial
owner reasonably requests in order for the beneficial owner to (i) comply with
its federal state, or local tax and information returns and reporting
obligations, (ii) make and maintain a “qualified electing fund” election (as
defined in the Code) with respect to the Issuer (including a “PFIC Annual
Information Statement” as described in Treasury Regulation §1.1295-1(g) (or any
successor Treasury Regulation or IRS release or notice), including all
representations and statements required by such statement), or (iii) comply with
filing requirements that arise as a result of the Issuer being classified as a
“controlled foreign corporation” for U.S. federal income tax purposes (such
information to be provided at such beneficial owner’s expense); provided that
the Issuer shall not file, or cause to be filed, any income or franchise tax
return in the United States or any state of the United States unless it shall
have obtained advice from Dechert LLP, Sidley Austin LLP or an opinion of other
nationally recognized U.S. tax counsel experienced in such matters prior to such
filing that, under the laws of such jurisdiction, the Issuer is required to file
such income or franchise tax return.

 

If required to prevent the withholding or imposition of United States income
tax, (i) the Issuer and each beneficial owner shall deliver or cause to be
delivered an IRS Form W-9, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable,
or successor applicable form, and (ii) the Issuer, with respect to (as
applicable) an item included in the Collateral, shall deliver or cause to be
delivered an IRS Form W-9 or IRS Form W-8BEN-E to each issuer, counterparty or
Preferred Share Paying Agent at the time such item included in the Collateral is
purchased or entered into (or if such item is held at the time that the Issuer
ceases to be a Qualified REIT Subsidiary, at that time) and thereafter prior to
the expiration or obsolescence of such form.

 

ARTICLE V.

 

THE PREFERRED SHARE PAYING AGENT

 

Section 5.1.           Appointment of Preferred Share Paying Agent.

 

The Issuer hereby appoints the Bank to act as the Preferred Share Paying Agent,
and the Bank hereby accepts such appointment.  The Issuer hereby appoints the
Administrator to

 

20

--------------------------------------------------------------------------------



 

act as the Preferred Share Registrar, and the Administrator hereby accepts such
appointment.  The Issuer hereby authorizes the Preferred Share Paying Agent and
the Administrator to perform their respective obligations as provided in this
Agreement.

 

Section 5.2.           Resignation and Removal.

 

The Preferred Share Paying Agent may at any time resign as Preferred Share
Paying Agent by giving written notice to the Issuer of its resignation,
specifying the date on which its resignation shall become effective (which date
shall not be less than 60 days after the date on which such notice is given
unless the Issuer shall agree to a shorter period).  The Issuer may remove the
Preferred Share Paying Agent at any time by giving written notice of not less
than 60 days to the Preferred Share Paying Agent specifying the date on which
such removal shall become effective.  Such resignation or removal shall only
take effect upon the appointment by the Issuer of a successor Agent and upon the
acceptance of such appointment by such successor Agent or, in the absence of
such appointment, the assumption of the duties of the Preferred Share Paying
Agent by the Issuer; provided, however, that in any event, such resignation or
removal shall take effect not later than one year from the date of such notice
of resignation or removal.  The Issuer shall provide notice to the Rating
Agencies of any successor Preferred Share Paying Agent appointed pursuant to
this section to the Rating Agencies pursuant to this Agreement, provided that no
such notice shall be required in the event that the successor Preferred Share
Paying Agent is a Person succeeding to all or substantially all of the
institutional trust services business of the Preferred Share Paying Agent.  If
the same Person is acting as the Note Administrator under the Indenture and the
Preferred Share Paying Agent hereunder, and the Note Administrator has resigned
or has been terminated under the Indenture, then the Preferred Share Paying
Agent shall also be deemed to have been resigned or terminated hereunder.

 

Section 5.3.           Fees; Expenses; Indemnification; Liability.

 

(a)           Pursuant to, and at the times and to the extent contemplated by
the Indenture, the Issuer shall pay to the Preferred Share Paying Agent
compensation at such amounts and/or rates as shall be agreed between the Issuer
and the Preferred Share Paying Agent and from time to time shall reimburse the
Preferred Share Paying Agent for its reasonable out-of-pocket expenses
(including reasonable legal fees and expenses), disbursements, and advances
incurred or made in accordance with any provisions of this Agreement, except any
such expense, disbursement, or advance that may be attributable to its gross
negligence, bad faith or willful misconduct.  The obligations of the Issuer to
the Preferred Share Paying Agent pursuant to the Indenture and this
Section 5.3(a) shall survive the resignation or removal of the Preferred Share
Paying Agent and the satisfaction or termination of this Agreement.

 

(b)           The Issuer shall indemnify and hold harmless the Preferred Share
Paying Agent, the Preferred Share Registrar and their respective directors,
officers, employees, and agents from and against any and all liabilities, costs
and expenses (including reasonable legal fees and expenses) relating to or
arising out of or in connection with its or their performance under this
Agreement, except to the extent that they are caused by the gross negligence,
bad faith, or willful misconduct of the Preferred Share Paying Agent or the
Preferred Share Registrar, as the case may be, or any of their respective
directors, officers, employees and agents.  The foregoing indemnity includes,
but is not limited to, any action taken or omitted in good faith within the
scope of this

 

21

--------------------------------------------------------------------------------



 

Agreement upon telephone, facsimile or other electronically transmitted
instructions, if authorized herein, received from or reasonably believed by the
Preferred Share Paying Agent or the Preferred Share Registrar, as the case may
be, acting in good faith, to have been given by, an Authorized Officer of the
Issuer.  This indemnity shall be payable in accordance with the Priority of
Payments set forth in the Indenture and shall survive the resignation or removal
of the Preferred Share Paying Agent or the Preferred Share Registrar, as the
case may be, and the satisfaction or termination of this Agreement.

 

(c)           The Preferred Share Paying Agent shall carry out its duties
hereunder in good faith and without gross negligence or willful misconduct. 
None of the Preferred Share Paying Agent, the Preferred Share Registrar or their
respective directors, officers, employees or agents shall be liable for any act
or omission hereunder except in the case of gross negligence, bad faith, or
willful misconduct of the Preferred Share Paying Agent or the Preferred Share
Registrar, as the case may be, in violation of its duties under this Agreement. 
The duties and obligations of the Preferred Share Paying Agent and the Preferred
Share Registrar, as the case may be, and their respective employees or agents
shall be determined solely by the express provisions of this Agreement, and they
shall not be liable except for the performance of such duties and obligations as
are specifically set forth herein, and no implied covenants shall be read into
this Agreement against them.  The Preferred Share Paying Agent and the Preferred
Share Registrar, as the case may be, may consult with counsel and shall be
protected in any action reasonably taken in good faith in accordance with the
advice of such counsel.  Notwithstanding anything contained herein, in no event
shall the Preferred Share Paying Agent be liable for special, indirect or
consequential loss or damage of any kind whatsoever (including but not limited
to lost profits), even if the Preferred Share Paying Agent has been advised of
such loss or damage and regardless of the form of action.

 

(d)           Each of the Preferred Share Paying Agent and the Preferred Share
Registrar may rely conclusively on any notice, certificate or other document
furnished to it hereunder and reasonably believed by it in good faith to be
genuine.  Neither the Preferred Share Paying Agent nor the Preferred Share
Registrar shall be liable for any action taken by it in good faith and
reasonably believed by it to be within the discretion or powers conferred upon
it, or taken by it pursuant to any direction or instruction by which it is
governed hereunder, or omitted to be taken by it by reason of the lack of
direction or instruction required hereby for such action.  The Preferred Share
Paying Agent and the Preferred Share Registrar shall in no event be liable for
the application or misapplication of funds by any other Person, or for the acts
or omissions of any other Person.  The Preferred Share Paying Agent and the
Preferred Share Registrar shall not be bound to make any investigation into the
facts or matters stated in any certificate, report or other document; provided
that, if the form thereof is prescribed by this Agreement, the Preferred Share
Paying Agent and the Preferred Share Registrar shall examine the same to
determine whether it conforms on its face to the requirements hereof.  The
Preferred Share Paying Agent and the Preferred Share Registrar may exercise or
carry out any of its duties under this Agreement either directly or indirectly
through agents or attorneys, and shall not be responsible for any acts or
omissions on the part of any such agent or attorney appointed with due care.  To
the extent permitted by applicable law, the Preferred Share Paying Agent and the
Preferred Share Registrar shall not be required to give any bond or surety in
the execution of its duties.  The Preferred Share Paying Agent and the Preferred
Share Registrar shall not be deemed to have knowledge or notice of any matter
unless actually known to a Responsible Officer of the Preferred Share Paying
Agent or

 

22

--------------------------------------------------------------------------------



 

unless the Preferred Share Paying Agent or the Preferred Share Registrar, as the
case may be, has received written notice thereof from the Issuer, the Note
Administrator, the Trustee or the Holder of a Preferred Share.

 

ARTICLE VI.

 

[RESERVED]

 

ARTICLE VII.

 

MISCELLANEOUS PROVISIONS

 

Section 7.1.           Amendment.

 

This Agreement may not be amended by any party hereto except (i) in writing
executed by each party hereto and (ii) with the prior written consent of Holders
of a Majority of the Preferred Shares.

 

Section 7.2.           Notices; Rule 17g-5 Procedures.

 

(a)           Except as otherwise expressly provided herein, any notice or other
document provided or permitted by this Agreement or the Indenture to be made
upon, given or furnished to, or filed with any of the parties hereto shall be
sufficient for every purpose hereunder if made, given, furnished or filed in
writing and mailed by certified mail, return receipt requested, hand delivered,
sent by courier service guaranteeing delivery within two Business Days or
transmitted by electronic mail or facsimile in legible form at the following
addresses.  Any such notice shall be deemed delivered upon receipt unless
otherwise provided herein.

 

(i)            to the Preferred Share Paying Agent at Wells Fargo Bank, National
Association, 9062 Old Annapolis Road, Columbia, Maryland, 21045-1951 Attention:
Corporate Trust Services (CMBS), GPMT 2019-FL2, or at any other address
previously furnished in writing by the Preferred Share Paying Agent;

 

(ii)           to the Issuer at c/o MaplesFS Limited, PO Box 1093, Boundary
Hall, Cricket Square, KY1-1102, Cayman Islands, or at any other address
previously furnished in writing by the Issuer; or

 

(iii)          to the Preferred Share Registrar at MaplesFS Limited, PO Box
1093, Boundary Hall, Cricket Square, KY1-1102, Cayman Islands, or at any other
address previously furnished in writing by the Preferred Share Registrar.

 

(b)           Each of the parties hereto agrees that (i) it will not orally
communicate information to the Rating Agencies for purposes of determining the
initial credit rating of the Notes or undertaking surveillance of the Notes
unless such oral communication is summarized in writing and the summary is
promptly delivered to the 17g-5 Information Provider to be posted on the
17g-5 Website pursuant to the Indenture, and (ii) it shall cause any notice or
other written communication provided by such Person to the Rating Agencies to be
delivered to the 17g-5 Information Provider at
17g5informationprovider@wellsfargo.com for posting to the 17g-5

 

23

--------------------------------------------------------------------------------



 

Website prior to its delivery to the Rating Agencies, and otherwise comply with
the Rule 17g-5 Procedures set forth in Section 14.13 of the Indenture.

 

Section 7.3.           Governing Law.

 

THIS AGREEMENT AND ALL DISPUTES ARISING HEREFROM OR RELATING HERETO SHALL BE
GOVERNED IN ALL RESPECTS (WHETHER IN CONTRACT OR IN TORT) BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES
THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE
OF NEW YORK.

 

Section 7.4.           Non-Petition; Limited Recourse.

 

None of the Preferred Share Paying Agent, the Preferred Share Registrar or any
Holder may, prior to the date which is one year (or if longer the applicable
preference period then in effect) plus one day after the payment in full of the
Notes, institute against, or join any other Person in instituting against, the
Issuer, the Co-Issuer or any Permitted Subsidiary any bankruptcy,
reorganization, arrangement, insolvency, moratorium or liquidation proceedings,
or other proceedings under Cayman Islands, U.S. federal or state bankruptcy or
similar laws of any jurisdiction.

 

Notwithstanding any other provisions of this Agreement, recourse in respect of
any obligations of the Issuer hereunder arising from time to time and at any
time will be limited to the cash proceeds of the Collateral at such time as
applied in accordance with the Priority of Payments and, on the exhaustion
thereof, all obligations of, and any remaining claims against, the Issuer
arising from this Agreement or any transactions contemplated hereby shall be
extinguished and shall not thereafter revive.

 

The provisions of this Section 7.4 shall survive termination of this Agreement
for any reason whatsoever.

 

Section 7.5.           No Partnership or Joint Venture.

 

The Issuer, the Preferred Share Registrar and the Preferred Share Paying Agent
are not partners or joint venturers with each other and nothing in this
Agreement shall be construed to make them such partners or joint venturers or
impose any liability as such on any of them.

 

Section 7.6.           Counterparts.

 

This Agreement may be signed in two or more counterparts with the same effect as
if the signatures thereto and hereto were upon the same instrument.

 

[SIGNATURE PAGES FOLLOW]

 

24

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, we have set our hands as of the date first written above.

 

 

GPMT 2019-FL2, LTD., a Cayman Islands exempted company, as Issuer

 

 

 

 

 

By:

/s/ Michael J. Karber

 

 

Name: Michael J. Karber

 

 

Title:  Authorized Signatory

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

GPMT 2019-FL2 – Preferred Share Paying Agency Agreement

 

--------------------------------------------------------------------------------



 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Preferred Share Paying Agent

 

 

 

By:

/s/ Amber Nelson

 

 

Name:

Amber Nelson

 

 

Title:

Assistant Vice President

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

GPMT 2019-FL2 – Preferred Share Paying Agency Agreement

 

--------------------------------------------------------------------------------



 

 

MAPLESFS LIMITED, as Preferred Share Registrar and Administrator

 

 

 

By:

/s/ Mora Goddard

 

 

Name: Mora Goddard

 

 

Title:   Authorised Signatory

 

GPMT 2019-FL2 – Preferred Share Paying Agency Agreement

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

PREFERRED SHARE CERTIFICATE

 

GPMT 2019-FL2, LTD.

 

PREFERRED SHARES, PAR VALUE US $0.001 PER SHARE AND WITH AN AGGREGATE
LIQUIDATION PREFERENCE AND NOTIONAL AMOUNT EQUAL TO U.S.$1,000 PER SHARE

 

[FOR EHRI ONLY:  THE PREFERRED SHARES REPRESENTED HEREBY CONSTITUTE AN ELIGIBLE
HORIZONTAL RESIDUAL INTEREST FOR PURPOSES OF THE CREDIT RISK RETENTION RULES AND
THEREFORE ARE SUBJECT TO THE ADDITIONAL TRANSFER RESTRICTIONS AND REQUIREMENTS
IMPOSED BY SECTION 2.5(a)(iii) OF THE PREFERRED SHARE PAYING AGENCY AGREEMENT
AND THE CREDIT RISK RETENTION RULES, AND EACH HOLDER OF THE PREFERRED SHARES
REPRESENTED HEREBY SHALL BE DEEMED TO HAVE AGREED TO COMPLY WITH SUCH ADDITIONAL
RESTRICTIONS AND REQUIREMENTS.  ANY PURPORTED TRANSFER OR EXCHANGE IN VIOLATION
OF THE FOREGOING SHALL BE NULL AND VOID AB INITIO.]

 

THE PREFERRED SHARES REPRESENTED HEREBY HAVE NOT BEEN AND WILL NOT BE REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER RELEVANT
JURISDICTION, AND MAY BE RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY
(A) (1) ON THE CLOSING DATE TO GPMT CLO HOLDINGS LLC, A DELAWARE LIMITED
LIABILITY COMPANY, IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER THE
SECURITIES ACT PURSUANT TO THE EXEMPTION PROVIDED BY SECTION 4(a)(2) THEREOF,
(2) PERSONS THAT ARE BOTH (X) A “QUALIFIED INSTITUTIONAL BUYER” (“QUALIFIED
INSTITUTIONAL BUYER”) WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”) AND (Y) A “QUALIFIED PURCHASER” AS DEFINED IN SECTION 2(a)(51) OF
THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “INVESTMENT COMPANY ACT”)
AND THE RULES THEREUNDER, PURCHASING FOR ITS OWN ACCOUNT OR ONE OR MORE ACCOUNTS
WITH RESPECT TO WHICH IT EXERCISES SOLE INVESTMENT DISCRETION, EACH OF WHICH THE
SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER, AND NONE OF WHICH
ARE (X) A DEALER OF THE TYPE DESCRIBED IN PARAGRAPH (a)(1)(ii) OF RULE 144A
UNLESS IT OWNS AND INVESTS ON A DISCRETIONARY BASIS NOT LESS THAN $25,000,000 IN
SECURITIES OF CO-ISSUERS THAT ARE NOT AFFILIATED TO IT OR (Y) A
PARTICIPANT-DIRECTED EMPLOYEE PLAN, SUCH AS A 401(k) PLAN, OR ANY OTHER TYPE OF
PLAN REFERRED TO IN PARAGRAPH (a)(1)(i)(D) OR (a)(1)(i)(E) OF RULE 144A, OR A
TRUST FUND REFERRED TO IN PARAGRAPH (a)(1)(i)(F) OF RULE 144A THAT HOLDS THE
ASSETS OF SUCH A PLAN, UNLESS INVESTMENT DECISIONS WITH RESPECT TO THE PLAN ARE
MADE SOLELY BY THE FIDUCIARY, TRUSTEE OR SPONSOR OF SUCH PLAN, TO WHOM NOTICE IS
GIVEN THAT THE RESALE, PLEDGE

 

--------------------------------------------------------------------------------



 

OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON THE EXEMPTION FROM SECURITIES ACT
REGISTRATION PROVIDED BY RULE 144A, OR (3) TO AN INSTITUTION THAT IS NOT A U.S.
PERSON (AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION S”)),
PURCHASING FOR ITS OWN ACCOUNT OR ONE OR MORE ACCOUNTS WITH RESPECT TO WHICH IT
EXERCISES SOLE INVESTMENT DISCRETION, EACH OF WHICH IS NEITHER A U.S. PERSON NOR
A U.S. RESIDENT (WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT), IN AN
OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF
REGULATION S, AND (B) IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES AND ANY OTHER RELEVANT JURISDICTION. THE ISSUER HAS
NOT BEEN REGISTERED UNDER THE INVESTMENT COMPANY ACT.  NO TRANSFER OF THE
PREFERRED SHARES REPRESENTED HEREBY MAY BE MADE (AND NEITHER THE PREFERRED SHARE
PAYING AGENT NOR THE PREFERRED SHARE REGISTRAR WILL RECOGNIZE ANY SUCH TRANSFER)
IF (A) SUCH TRANSFER WOULD BE MADE TO A TRANSFEREE WHO IS EITHER A U.S. PERSON
(AS DEFINED IN REGULATION S) OR A U.S. RESIDENT (WITHIN THE MEANING OF THE
INVESTMENT COMPANY ACT) WHO IS NOT A QUALIFIED INSTITUTIONAL BUYER AND A
QUALIFIED PURCHASER, (B) SUCH TRANSFER WOULD HAVE THE EFFECT OF REQUIRING EITHER
OF THE ISSUER OR THE PLEDGED OBLIGATIONS TO REGISTER AS AN INVESTMENT COMPANY
UNDER THE INVESTMENT COMPANY ACT OR (C) SUCH TRANSFER WOULD BE MADE TO A PERSON
WHO IS OTHERWISE UNABLE TO MAKE THE CERTIFICATIONS AND REPRESENTATIONS DEEMED TO
BE MADE BY SUCH PERSON IN THE INDENTURE REFERRED TO HEREIN.  ACCORDINGLY, AN
INVESTOR IN THE PREFERRED SHARES REPRESENTED HEREBY MUST BE PREPARED TO BEAR THE
ECONOMIC RISK OF THE INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.  NO TRANSFER
OF THE PREFERRED SHARES REPRESENTED HEREBY MAY BE MADE (AND NONE OF THE ISSUER,
THE PREFERRED SHARE PAYING AGENT OR THE PREFERRED SHARE REGISTRAR WILL RECOGNIZE
ANY SUCH TRANSFER) IF AFTER GIVING EFFECT TO SUCH TRANSFER, ANY PREFERRED SHARES
WOULD BE HELD BY ANY “BENEFIT PLAN INVESTOR,” AS DEFINED IN 29 C.F.R.
§2510.3-101 (INCLUDING, WITHOUT LIMITATION, AN INSURANCE COMPANY GENERAL
ACCOUNT, IF APPLICABLE) OR SUCH TRANSFER WOULD BE MADE TO A PERSON WHO IS
OTHERWISE UNABLE TO MAKE THE CERTIFICATIONS AND REPRESENTATIONS REQUIRED BY THE
APPLICABLE TRANSFER CERTIFICATE ATTACHED AS AN EXHIBIT TO THE JUNIOR NOTE AND
PREFERRED SHARE SUBSCRIPTION AGREEMENT.

 

AS A CONDITION TO THE PAYMENT OF ANY AMOUNT HEREUNDER WITHOUT THE IMPOSITION OF
WITHHOLDING TAX, THE PREFERRED SHARE PAYING AGENT SHALL REQUIRE CERTIFICATION
ACCEPTABLE TO IT TO ENABLE THE ISSUER AND THE PREFERRED SHARE PAYING AGENT TO
DETERMINE THEIR DUTIES AND LIABILITIES WITH RESPECT TO ANY TAXES OR OTHER
CHARGES THAT THEY MAY BE REQUIRED TO PAY, DEDUCT OR WITHHOLD IN RESPECT OF THE
PREFERRED SHARES REPRESENTED HEREBY OR THE HOLDER HEREOF UNDER ANY PRESENT OR
FUTURE LAW OR REGULATION OF THE CAYMAN ISLANDS OR THE UNITED STATES OR ANY
PRESENT OR FUTURE LAW OR REGULATION OF ANY POLITICAL SUBDIVISION THEREOF OR
TAXING AUTHORITY THEREIN OR TO COMPLY WITH

 

A-2

--------------------------------------------------------------------------------



 

ANY REPORTING OR OTHER REQUIREMENTS UNDER ANY SUCH LAW OR REGULATION.

 

SO LONG AS ANY NOTE ISSUED BY THE ISSUER OF THE PREFERRED SHARES REPRESENTED
HEREBY IS OUTSTANDING, GRANITE POINT MORTGAGE TRUST INC. MUST AT ALL TIMES
BENEFICIALLY OWN (FOR U.S. FEDERAL INCOME TAX PURPOSES) 100% OF THE PREFERRED
SHARES REPRESENTED HEREBY AND THE ORDINARY SHARES, AND ANNALY SUB REIT, INC.
WILL NOT TRANSFER (WHETHER BY MEANS OF ACTUAL TRANSFER OR A TRANSFER OF
BENEFICIAL OWNERSHIP FOR U.S. FEDERAL INCOME TAX PURPOSES), PLEDGE OR
HYPOTHECATE ANY OF THE PREFERRED SHARES OR THE ORDINARY SHARES TO ANY OTHER
PERSON, ENTITY OR ENTITIES EXCEPT IN COMPLIANCE WITH SECTION 2.5 OF THE
PREFERRED SHARE PAYING AGENCY AGREEMENT.  IF A SALE OR TRANSFER (INCLUDING
WITHOUT LIMITATION, BY PLEDGE OR HYPOTHECATION) OF ALL OR A PORTION OF THE EHRI
IS TO BE MADE, THEN THE PREFERRED SHARE REGISTRAR AND THE PREFERRED SHARE PAYING
AGENT SHALL REFUSE TO REGISTER SUCH SALE OR TRANSFER UNLESS THE CONDITIONS IN
SECTION 2.5(a)(iii) OF THE PREFERRED SHARE PAYING AGENCY AGREEMENT HAVE BEEN
SATISFIED.

 

THE ISSUER MAY REQUIRE ANY HOLDER OF THE PREFERRED SHARES REPRESENTED HEREBY WHO
IS A U.S. PERSON (AS DEFINED IN REGULATION S) OR A U.S. RESIDENT (WITHIN THE
MEANING OF THE INVESTMENT COMPANY ACT) WHO IS DETERMINED NOT TO HAVE BEEN A
(1) QUALIFIED PURCHASER AND (2) A QUALIFIED INSTITUTIONAL BUYER (EXCEPT IN THE
CASE OF GPMT CLO HOLDINGS LLC) AT THE TIME OF ACQUISITION OF THE PREFERRED
SHARES REPRESENTED HEREBY TO SELL THE PREFERRED SHARES REPRESENTED HEREBY TO A
TRANSFEREE THAT IS (A) BOTH (X) A QUALIFIED INSTITUTIONAL BUYER AND (Y) AN
QUALIFIED PURCHASER OR (B) NOT A U.S. PERSON (AS DEFINED IN REGULATION S) NOR A
U.S. RESIDENT (WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT) IN AN OFFSHORE
TRANSACTION IN ACCORDANCE WITH REGULATION S.

 

GPMT CLO HOLDINGS LLC, AND EACH TRANSFEREE OF THE PREFERRED SHARES REPRESENTED
HEREBY WILL BE REQUIRED TO DELIVER A TRANSFER CERTIFICATE IN THE FORM REQUIRED
BY THE PREFERRED SHARES PAYING AGENCY AGREEMENT.  ANY TRANSFER IN VIOLATION OF
THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL
NOT OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY
INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE TRUSTEE, THE PREFERRED SHARE
PAYING AGENT OR ANY INTERMEDIARY.

 

A-3

--------------------------------------------------------------------------------



 

GPMT 2019-FL2, LTD.

 

Number P-1

 

CUSIP [  ]

 

Incorporated under the laws of the Cayman Islands
105,192.857 Preferred Shares of a par value of U.S.$0.001 per share and
with an aggregate liquidation preference and notional amount equal to U.S.$1,000
per share

 

THIS IS TO CERTIFY THAT                                                      is
the registered holder of 103,192.857 Class P Preferred Shares, one Class X
Preferred Share and one Class R Preferred Share in the above named Company,
subject to the Amended and Restated Memorandum and Articles of Association
thereof, as may be hereafter amended and in effect from time to time.

 

A-4

--------------------------------------------------------------------------------



 

THIS CERTIFICATE IS ISSUED BY the said Company on this       day of           ,
20  .

 

EXECUTED AS A DEED on behalf of the said Company by:

 

 

AUTHORIZED SIGNATORY

 

 

 

--------------------------------------------------------------------------------



 

CERTIFICATE OF AUTHENTICATION

 

This Certificate evidences the Preferred Shares referred to in the
within-mentioned Preferred Share Paying Agency Agreement.

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Preferred Share Paying Agent

 

 

 

By:

 

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------



 

ASSIGNMENT FORM

For value received

 

 

 

does hereby sell, assign and transfer unto

 

 

Please insert social security or

other identifying number of assignee

 

 

 

Please print or type name and address,

including zip code, of assignee:

 

 

                          Preferred Shares in the share capital of GPMT
2019-FL2, Ltd. (the “Issuer”) and does hereby irrevocably constitute and appoint
              Attorney to transfer the Preferred Shares on the books of the
Issuer with full power of substitution in the premises.

 

 

Date:

 

 

Your Signature:

 

 

 

 

 

(Sign exactly as your name

 

 

 

 

appears on the Preferred Share Certificate)

 

--------------------------------------------------------------------------------



 

SCHEDULE I

 

Capitalized terms used in this Schedule I that are defined in Regulation S are
used as defined therein.

 

1.             (A) The Holder is aware that the sale of such Preferred Shares to
it is being made in reliance on the exemption from registration provided by
Regulation S and understands that the Preferred Shares offered in reliance on
Regulation S will bear the appropriate legend set forth herein.  The Preferred
Shares so represented may not at any time be held by or on behalf of U.S.
Persons or U.S. Residents.  The Holder is not, and will not be, a U.S. Person or
a U.S. Resident.  Before any Preferred Share issued in reliance on Regulation S
may be offered, resold, pledged or otherwise transferred, the transferee will be
required to provide the Trustee with a written certification substantially in
the form attached to the Preferred Shares Paying Agency Agreement as to
compliance with the transfer restrictions.  The Holder understands that it must
inform a prospective transferee of the transfer restrictions; or

 

(B) The Holder (1) is both (x) a Qualified Institutional Buyer and (y) a
Qualified Purchaser; (2) is aware that the sale of the Preferred Shares to it is
being made in reliance on the exemption from registration provided by Rule 144A
or Rule 501(a) of Regulation D and (3) is acquiring the Preferred Shares for its
own account or for one or more accounts, each of which is a Qualified
Institutional Buyer, and as to each of which the owner exercises sole investment
discretion.

 

2.             The Holder understands that the Preferred Shares are being
offered only in a transaction not involving any public offering within the
meaning of the Securities Act, the Preferred Shares have not been and will not
be registered under the Securities Act, and, if in the future the Holder decides
to offer, resell, pledge or otherwise transfer the Preferred Shares, such
Preferred Shares may only be offered, resold, pledged or otherwise transferred
only in accordance with the Issuer Charter and the Preferred Shares Paying
Agency Agreement and the applicable legend on such Preferred Shares set forth
herein.  The Holder acknowledges that no representation is made by the Issuer or
the Placement Agents as to the availability of any exemption under the
Securities Act or any State securities laws for resale of the Preferred Shares.

 

3.             The Holder understands that the Preferred Shares have not been
approved or disapproved by the United States Securities and Exchange Commission
(“SEC”) or any other governmental authority or agency or any jurisdiction and
that neither the SEC nor any other governmental authority or agency has passed
upon the accuracy of the final offering memorandum relating to the Preferred
Shares. The Holder further understands that any representation to the contrary
is a criminal offense.

 

4.             The Holder is not purchasing the Preferred Shares with a view to
the resale, distribution or other disposition thereof in violation of the
Securities Act.  The Holder understands that an investment in the Preferred
Shares involves certain risks, including the risk of loss of all or a
substantial part of its investment under certain circumstances.

 

--------------------------------------------------------------------------------



 

5.             In connection with the purchase of the Preferred Shares (A) none
of the Issuer, the Placement Agents or the Preferred Share Paying Agent is
acting as a fiduciary or financial or investment adviser for the Holder; (B) the
Holder is not relying (for purposes of making any investment decision or
otherwise) upon any advice, counsel or representations (whether written or oral)
of the Issuer, the Placement Agents or the Preferred Share Paying Agent other
than in, if applicable, a current offering memorandum for such Preferred Shares;
(C) none of the Issuer, the Placement Agents or the Preferred Share Paying Agent
has given to the Holder (directly or indirectly through any other person) any
assurance, guarantee, or representation whatsoever as to the expected or
projected success, profitability, return, performance, result, effect,
consequence, or benefit (including legal, regulatory, tax, financial,
accounting, or otherwise) of its purchase; (D) the Holder has consulted with its
own legal, regulatory, tax, business, investment, financial, accounting and
other advisers to the extent it has deemed necessary, and it has made its own
investment decisions (including decisions regarding the suitability of an
investment in the Preferred Shares) based upon its own judgment and upon any
advice from such advisers as it has deemed necessary and not upon any view
expressed by the Issuer, the Placement Agents or the Preferred Share Paying
Agent; and (E) the Holder is purchasing the Preferred Shares with a full
understanding of all of the terms, conditions and risks thereof (economic and
otherwise), and is capable of assuming and willing to assume (financially and
otherwise) these risks.

 

6.             The Holder understands that the certificates representing the
Preferred Shares will bear the applicable legend set forth herein.  The
Preferred Shares may not at any time be held by or on behalf of any U.S. Person
that is not both (x) a Qualified Institutional Buyer and (y) a Qualified
Purchaser. The Holder understand that it must inform a prospective transferee of
the transfer restrictions.

 

7.             The Holder understands and agrees that a legend in substantially
the following form will be placed on each certificate representing any Preferred
Shares unless the Issuer determines otherwise in compliance with applicable law:

 

THE PREFERRED SHARES REPRESENTED HEREBY HAVE NOT BEEN AND WILL NOT BE REGISTERED
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR THE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES, AND THE ISSUER
HAS NOT BEEN REGISTERED AS AN INVESTMENT COMPANY UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “INVESTMENT COMPANY ACT”).  THE
PREFERRED SHARES REPRESENTED HEREBY MAY NOT BE OFFERED, SOLD, PLEDGED OR
OTHERWISE TRANSFERRED, EXCEPT (A) (1) PERSONS THAT ARE BOTH (X) A QUALIFIED
INSTITUTIONAL BUYER WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT (A
“QIB”) AND (Y) A QUALIFIED PURCHASER AS DEFINED IN SECTION 2(a)(51) OF THE
INVESTMENT COMPANY ACT (A “QUALIFIED

 

Schedule I-2

--------------------------------------------------------------------------------



 

PURCHASER), AND IS EITHER PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A
QUALIFIED INSTITUTIONAL BUYER AND FOR EACH SUCH ACCOUNT, IN A TRANSACTION
MEETING THE REQUIREMENTS OF RULE 144A UNDER THE SECURITIES ACT SO LONG AS THE
PREFERRED SHARES REPRESENTED HEREBY ARE ELIGIBLE FOR RESALE PURSUANT TO RULE
144A UNDER THE SECURITIES ACT, SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS
SPECIFIED IN THE PREFERRED SHARES PAYING AGENCY AGREEMENT, OR (2) TO AN
INSTITUTION THAT IS NOT A U.S. PERSON IN AN OFFSHORE TRANSACTION IN ACCORDANCE
WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S UNDER THE SECURITIES
ACT, SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE
PREFERRED SHARES PAYING AGENCY AGREEMENT, AND (B) IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER
APPLICABLE JURISDICTION.  EACH PURCHASER OF A PREFERRED SHARE WILL BE REQUIRED
TO MAKE THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN SCHEDULE I OF THE
PREFERRED SHARES PAYING AGENCY AGREEMENT.  ANY TRANSFER IN VIOLATION OF THE
FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT
OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY
INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE PREFERRED SHARE REGISTRAR, THE
PREFERRED SHARE PAYING AGENT OR ANY INTERMEDIARY.  IF AT ANY TIME, THE ISSUER
DETERMINES OR IS NOTIFIED THAT THE HOLDER OF SUCH PREFERRED SHARE WAS IN BREACH,
AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET FORTH IN THE PREFERRED
SHARES PAYING AGENCY AGREEMENT, THE ISSUER AND THE PREFERRED SHARE PAYING AGENT
MAY CONSIDER THE ACQUISITION OF THE PREFERRED SHARES REPRESENTED HEREBY VOID AND
REQUIRE THAT THE PREFERRED SHARES REPRESENTED HEREBY BE TRANSFERRED TO A PERSON
DESIGNATED BY THE ISSUER.  NO TRANSFER OF THE PREFERRED SHARES REPRESENTED
HEREBY MAY BE MADE (AND THE ISSUER AND THE PREFERRED SHARE PAYING AGENT WILL NOT
RECOGNIZE ANY SUCH TRANSFER) IF  (A) SUCH TRANSFER WOULD HAVE THE EFFECT OF
REQUIRING THE ISSUER TO REGISTER AS AN INVESTMENT COMPANY

 

Schedule I-3

--------------------------------------------------------------------------------



 

UNDER THE INVESTMENT COMPANY ACT OR (B) SUCH TRANSFER WOULD BE MADE TO A PERSON
WHO IS OTHERWISE UNABLE TO MAKE THE CERTIFICATIONS AND REPRESENTATIONS DEEMED TO
BE MADE BY SUCH PERSON IN THE PREFERRED SHARES PAYING AGENCY AGREEMENT REFERRED
TO HEREIN. ACCORDINGLY, AN INVESTOR IN THE PREFERRED SHARES REPRESENTED HEREBY
MUST BE PREPARED TO BEAR THE ECONOMIC RISK OF THE INVESTMENT FOR AN INDEFINITE
PERIOD OF TIME. EXCEPT AS OTHERWISE PERMITTED BY THE CO-ISSUERS, NO TRANSFER OF
THE PREFERRED SHARES REPRESENTED HEREBY MAY BE MADE (AND NONE OF THE CO-ISSUERS,
PREFERRED SHARE PAYING AGENT OR THE PREFERRED SHARE REGISTRAR WILL RECOGNIZE ANY
SUCH TRANSFER) IF AFTER GIVING EFFECT TO SUCH TRANSFER, ANY PREFERRED SHARES
WOULD BE HELD BY “BENEFIT PLAN INVESTORS,” AS DEFINED IN 29 C.F.R. §2510.3-101
(EITHER DIRECTLY OR THROUGH AN INSURANCE COMPANY GENERAL ACCOUNT) OR SUCH
TRANSFER WOULD BE MADE TO A PERSON WHO IS OTHERWISE UNABLE TO MAKE THE
CERTIFICATIONS AND REPRESENTATIONS REQUIRED BY THE APPLICABLE TRANSFER
CERTIFICATE ATTACHED AS AN EXHIBIT TO THE PREFERRED SHARES PAYING AGENCY
AGREEMENT.

 

AS A CONDITION TO THE PAYMENT OF ANY AMOUNT UNDER THE PREFERRED SHARES
REPRESENTED HEREBY WITHOUT THE IMPOSITION OF BACKUP WITHHOLDING TAX, THE ISSUER
AND THE PREFERRED SHARE PAYING AGENT SHALL REQUIRE CERTIFICATION ACCEPTABLE TO
THEM TO ENABLE THE ISSUER AND THE PREFERRED SHARE PAYING AGENT TO DETERMINE
THEIR DUTIES AND LIABILITIES WITH RESPECT TO ANY TAXES OR OTHER CHARGES THAT
THEY MAY BE REQUIRED TO PAY, DEDUCT OR WITHHOLD IN RESPECT OF THE PREFERRED
SHARES REPRESENTED HEREBY OR THE HOLDER THEREOF UNDER ANY PRESENT OR FUTURE LAW
OR REGULATION OF THE CAYMAN ISLANDS OR THE UNITED STATES OR ANY PRESENT OR
FUTURE LAW OR REGULATION OF ANY POLITICAL SUBDIVISION THEREOF OR TAXING
AUTHORITY THEREIN OR TO COMPLY WITH ANY REPORTING OR OTHER REQUIREMENTS UNDER
ANY SUCH LAW OR REGULATION.

 

8.             The Holder will not, at any time, offer to buy or offer to sell
the Preferred Shares by any form of general solicitation or advertising,
including, but not limited to, any advertisement, article, notice or other
communication published in any newspaper,

 

Schedule I-4

--------------------------------------------------------------------------------



 

magazine or similar medium or broadcast over television or radio or at a seminar
or meeting whose attendees have been invited by general solicitations or
advertising.

 

9.             The Holder is not a member of the public in the Cayman Islands,
within the meaning of Section 175 of the Cayman Islands Companies Law (2018
Revision).

 

10.          The Holder understands that each of the Issuer, the Trustee or the
Preferred Share Paying Agent shall require certification acceptable to it (A) as
a condition to the payment of distributions in respect of any Preferred Shares
without, or at a reduced rate of, U.S. withholding or backup withholding tax,
and (B) to enable the Issuer, the Trustee and the Preferred Share Paying Agent
to determine their duties and liabilities with respect to any taxes or other
charges that they may be required to pay, deduct or withhold from payments in
respect of such Preferred Shares or the Holder of such Preferred Shares under
any present or future law or regulation of the Cayman Islands or the United
States or any present or future law or regulation of any political subdivision
thereof or taxing authority therein or to comply with any reporting or other
requirements under any such law or regulation.  Such certification may include
U.S. federal income tax forms (such as IRS Form W-8BEN (Certificate of Foreign
Status of Beneficial Owner for United States Tax Withholding and Reporting
(Individuals)), IRS Form W-8BEN-E (Certificate of Foreign Status of Beneficial
Owner for United States Tax Withholding and Reporting (Entities)), IRS
Form W-8IMY (Certificate of Foreign Intermediary, Flow-Through Entity, or
Certain U.S. Branches for United States Tax Withholding and Reporting), IRS
Form W-9 (Request for Taxpayer Identification Number and Certification), or IRS
Form W-8ECI (Certificate of Foreign Person’s Claim That Income Is Effectively
Connected with Conduct of a Trade or Business in the United States) or any
successors to such IRS forms) and the properly completed and executed “Entity
Self-Certification Form” or “Individual Self-Certification Form” (in the forms
published by the Cayman Islands Department for International Tax Cooperation,
which forms can be obtained at http://www.tia.gov.ky/pdf/CRS_Legislation.pdf). 
In addition, the Issuer or the Preferred Share Paying Agent may require
certification acceptable to it to enable the Issuer to qualify for a reduced
rate of withholding in any jurisdiction from or through which the Issuer
receives payments on its assets.  Each owner agrees to provide any certification
requested pursuant to this paragraph and to update or replace such form or
certification in accordance with its terms or its subsequent amendments.

 

11.          The Holder hereby agrees that, for purposes of U.S. federal, state
and local income and franchise tax and any other income taxes, if the Issuer is
no longer a Qualified REIT Subsidiary (A) the Issuer will be treated as a
foreign corporation and (B) the Notes will be treated as equity in the Issuer;
the Holder agrees to such treatment and agrees to take no action inconsistent
with such treatment, unless required by law.

 

12.          The Holder, if not a “United States person” (as defined in
Section 7701(a)(30) of the Code), either: (A) is not a bank (within the meaning
of Section 881(c)(3)(A) of the Code); (B) is a bank (within the meaning of
Section 881(c)(3)(A) of the Code) and after giving effect to its purchase of the
Preferred Shares, the Holder (x) shall not own more than 50% of the Preferred
Shares (by number) or 50% by value of the aggregate of the Preferred Shares and
all Classes of Notes that are treated as equity for U.S. federal income tax
purposes either directly or indirectly, and will not otherwise be related to the
Issuer (within the meaning of section 267(b) of the Code) and (y) has not
purchased

 

Schedule I-5

--------------------------------------------------------------------------------



 

the Preferred Shares in whole or in part to avoid any U.S. federal income tax
liability (including, without limitation, any U.S. withholding tax that would be
imposed on the Preferred Shares with respect to the Collateral if held directly
by the Holder); (C) is a bank (within the meaning of Section 881(c)(3)(A) of the
Code) has provided an IRS Form W-8ECI representing that all payments received or
to be received by it from the Issuer are effectively connected with the conduct
of a trade or business in the United States; or (D) is a bank (within the
meaning of Section 881(c)(3)(A) of the Code) is eligible for benefits under an
income tax treaty with the United States that eliminates U.S. federal income
taxation of U.S. source interest not attributable to a permanent establishment
in the United States and the Issuer is treated as a fiscally transparent entity
(as defined in Treasury regulations section 1.894-1(d)(3)(iii)) under the laws
of Holder’s jurisdiction with respect to payments made on the Collateral held by
the Issuer.

 

13.          The Holder will, prior to any sale, pledge or other transfer by
such owner of any Preferred Share, obtain from the prospective transferee, and
deliver to the Preferred Share Paying Agent, a duly executed transferee
certificate addressed to each of the Preferred Share Paying Agent and the Issuer
in the form of the relevant exhibit attached to the Preferred Shares Paying
Agency Agreement, and such other certificates and other information as the
Issuer or the Preferred Share Paying Agent may reasonably require to confirm
that the proposed transfer complies with the transfer restrictions contained in
the Issuer Charter and the Preferred Shares Paying Agency Agreement.

 

14.          The Holder agrees that no Preferred Share may be purchased, sold,
pledged or otherwise transferred in a number less than the minimum number set
forth in the Preferred Shares Paying Agency Agreement.  In addition, the Holder
understands that the Preferred Shares will be transferable only upon
registration of the transferee in the Preferred Share Register of the Issuer
following delivery to the Preferred Share Registrar of a duly executed share
transfer certificate, the Preferred Share to be transferred (if applicable) and
any other certificates and other information required by the Issuer Charter and
the Preferred Shares Paying Agency Agreement.

 

15.          The Holder is aware and agrees that no Preferred Share (or
beneficial interest therein) may be offered or sold, pledged or otherwise
transferred (i) to a transferee taking delivery of such Preferred Shares
represented by a certificate representing a Preferred Share except to both (x) a
transferee that the Holder reasonably believes is a Qualified Institutional
Buyer, purchasing for its account, to which notice is given that the resale,
pledge or other transfer is being made in reliance on the exemption from the
registration requirements of the Securities Act provided by Rule 144A or another
person the sale to which is exempt under the Securities Act and (y) a Qualified
Purchaser, and if such transfer is made in accordance with any applicable
securities laws of any state of the United States and any other relevant
jurisdiction, (ii) to a transferee taking delivery of such Preferred Share
represented by a certificate representing a Preferred Share issued in reliance
on Regulation S except (A) to a transferee that is acquiring such interest in an
offshore transaction in accordance with Rule 904 of Regulation S, (B) to a
transferee that is not a U.S. resident (within the meaning of the Investment
Company Act) unless such transferee is a Qualified Purchaser, (C) such transfer
is made in compliance with the other requirements set forth in the Preferred
Shares Paying Agency Agreement and (D) if such

 

Schedule I-6

--------------------------------------------------------------------------------



 

transfer is made in accordance with any applicable securities laws of any state
of the United States and any other jurisdiction or (iii) if such transfer would
have the effect of requiring the Issuer to register as an “investment company”
under the Investment Company Act.

 

16.          The Holder understands that, although the Placement Agents may from
time to time make a market in the Preferred Shares, the Placement Agents are not
under any obligation to do so and, following the commencement of any
market-making, may discontinue the same at any time.  Accordingly, the Holder
must be prepared to hold the Preferred Shares until the scheduled Redemption
Date for the Preferred Shares.

 

17.          The Holder also understands that the Preferred Shares are equity
interests in the Issuer and are not secured by the Collateral securing the
Notes.  As such, the Holder and any other Holders of the Preferred Shares will,
on a winding up of the Issuer, rank behind all of the creditors, whether secured
or unsecured and known or unknown, of the Issuer, including, without limitation,
the Holders of the Notes, the Hedge Counterparties and any judgment creditors. 
Payments in respect of the Preferred Shares are subject to certain requirements
imposed by Cayman Islands law. Any amounts paid by the Preferred Share Paying
Agent as distributions by way of dividend on the Preferred Shares will be
payable only if the Issuer has sufficient distributable profits and/or share
premium.  In addition, such distributions and any redemption payments will be
payable only to the extent that the Issuer is and remains solvent after such
distributions or redemption payments are paid.  Under Cayman Islands law, a
company generally is deemed solvent if it is able to pay its debts as they come
due in the ordinary course of business.  To the extent the requirements under
Cayman Islands law described above are not met, amounts otherwise payable to the
Holders of the Preferred Shares will be retained in the Preferred Shares
Distribution Account until the next succeeding Payment Date, or (in the case of
any payment that would otherwise be payable on a redemption of the Preferred
Shares) the next succeeding Business Day, on which the Issuer notifies the
Preferred Share Paying Agent that such requirements are met. Amounts on deposit
in the Preferred Shares Distribution Account (unless deposited in error) will
not be available to pay amounts due to the Holders of the Notes, the Note
Administrator, the Trustee or any other creditor of the Issuer the claim of
which is limited in recourse to the Collateral.  However, amounts on deposit in
the Preferred Shares Distribution Account may be subject to the claims of
creditors of the Issuer that have not contractually limited their recourse to
the Collateral.

 

18.          The Holder agrees that (i) any sale, pledge or other transfer of a
Preferred Share made in violation of the transfer restrictions contained in the
Preferred Shares Paying Agency Agreement, or made based upon any false or
inaccurate representation made by the Holder or a transferee to the Issuer, the
Preferred Share Paying Agent or the Preferred Share Registrar, will be void and
of no force or effect and (ii) none of the Issuer, the Preferred Share Paying
Agent and the Preferred Share Registrar has any obligation to recognize any
sale, pledge or other transfer of a Preferred Share (or any beneficial interest
therein) made in violation of any such transfer restriction or made based upon
any such false or inaccurate representation.

 

19.          The Holder acknowledges that the Issuer, the Trustee, the Preferred
Share Paying Agent, the Preferred Share Registrar, the Placement Agents and
others will rely

 

Schedule I-7

--------------------------------------------------------------------------------



 

upon the truth and accuracy of the foregoing acknowledgments, representations
and agreements and agrees that, if any of the acknowledgments, representations
or warranties made or deemed to have been made by it in connection with its
purchase of the Preferred Shares are no longer accurate, the Holder will
promptly notify the Issuer, the Trustee, the Note Administrator, the Preferred
Share Paying Agent, the Preferred Share Registrar and the Placement Agents.

 

Schedule I-8

--------------------------------------------------------------------------------



 

EXHIBIT B-1

 

FORM OF TRANSFEREE CERTIFICATE FOR TRANSFERS OF EHRI

 

[Date]

 

MaplesFS Limited

PO Box 1093, Boundary Hall, Cricket Square

KY1-1102, Cayman Islands

Attention: The Directors

 

Wells Fargo Bank, National Association

600 South 4th Street, 7th Floor

MAC N9300-070

Minneapolis, Minnesota 55479

Attention — Note Transfers (CTS) GPMT 2019-FL2

 

Granite Point Mortgage Trust Inc.

590 Madison Avenue, 38th Floor

New York, New York 10022

Attention: General Counsel

 

GPMT 2019-FL2, Transfer of EHRI

 

[       ] (the “Purchaser”) hereby certifies, represents and warrants to you, as
Preferred Share Registrar, Preferred Share Paying Agent and as “retaining
sponsor” as such term is defined in the Credit Risk Retention Rules, that:

 

1.                                      The Purchaser is acquiring [      ]
Preferred Shares evidencing the EHRI from [       ] (the “Transferor”).

 

2.                                      The Purchaser is aware that the
Preferred Share Registrar will not register any transfer of Preferred Shares
evidencing the EHRI by the Transferor unless the Purchaser, or such Purchaser’s
agent, delivers to the Preferred Share Registrar, among other things, a
certificate in substantially the same form as this certificate.  The Purchaser
expressly agrees that it will not consummate any such transfer if it knows or
believes that any representation contained in such certificate is false.

 

3.                                      Check one of the following:

 

o                                    The Purchaser certifies, represents and
warrants to you, as Preferred Share Registrar, Preferred Share Paying Agent and
as “retaining sponsor” as such term is defined in the Credit Risk Retention
Rules, that the transfer will occur during the EHRI Transfer Restriction Period
and that:

 

A.                                    The Purchaser is a “majority-owned
affiliate,” as such term is defined in Regulation RR, of the Securitization
Sponsor (a “Majority-Owned Affiliate”);

 

B.                                    The Purchaser is not acquiring the
Preferred Shares evidencing the EHRI Interest as a nominee, trustee or agent for
any person that is not a Majority-

 

Exh. B-1-1

--------------------------------------------------------------------------------



 

Owned Affiliate, and that for so long as it retains its interest in the EHRI, it
will remain a Majority-Owned Affiliate;

 

C.                                    The Purchaser consents to any additional
restrictions or arrangements that shall be deemed necessary upon advice of
counsel to constitute a reasonable arrangement to ensure that its ownership of
the EHRI will satisfy the risk retention requirements of the Transferor, in its
capacity as [sponsor] [originator] under Regulation RR.

 

o                                    The Purchaser certifies, represents and
warrants to you, as Preferred Share Registrar, Preferred Share Paying Agent and
as “retaining sponsor” as such term is defined in the Credit Risk Retention
Rules, that the transfer will occur after the termination of the EHRI Transfer
Restriction Period.

 

Any transfer or pledge of any Preferred Shares constituting the EHRI that is in
violation of the Credit Risk Retention Rules shall be absolutely null and void
ab initio and shall vest no rights in the purported transferee or pledgee, as
applicable.  Capitalized terms used but not defined herein have the meanings
assigned thereto in the Preferred Share Paying Agency Agreement dated as of
February 28, 2019, among GPMT 2019-FL2, Ltd., as issuer, Wells Fargo Bank,
National Association, as paying agent for the Preferred Shares, and MaplesFS
Limited, as administrator and share registrar for the Preferred Shares.

 

[SIGNATURE PAGES FOLLOW]

 

Exh. B-1-2

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Purchaser has caused this instrument to be duly executed
on its behalf by its duly authorized senior officer this     day of        ,
20  .

 

 

By:

 

 

 

Name:

 

 

Title:

 

The foregoing certificate is hereby confirmed, and the transfer is accepted, as
of the date first above written:

 

 

GRANITE POINT MORTGAGE TRUST INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------



 

EXHIBIT B-2

 

FORM OF TRANSFEROR CERTIFICATE FOR TRANSFERS OF EHRI

 

[Date]

 

MaplesFS Limited

PO Box 1093, Boundary Hall, Cricket Square

KY1-1102, Cayman Islands

Attention: The Directors

 

Wells Fargo Bank, National Association

600 South 4th Street, 7th Floor

MAC N9300-070

Minneapolis, Minnesota 55479

Attention — Note Transfers (CTS) GPMT 2019-FL2

 

Granite Point Mortgage Trust Inc.

590 Madison Avenue, 38th Floor

New York, New York 10022

Attention: General Counsel

 

GPMT 2019-FL2, Transfer of EHRI

 

Ladies and Gentlemen:

 

This is delivered to you in connection with the transfer by [        ] (the
“Transferor”) to [        ] (the “Transferee”) of [            ] Preferred
Shares evidencing the EHRI.  All capitalized terms used but not otherwise
defined herein shall have the respective meanings set forth in the Preferred
Share Paying Agency Agreement dated as of February 28, 2019 (the “Preferred
Share Paying Agency Agreement”), among GPMT 2019-FL2, Ltd., as issuer, Wells
Fargo Bank, National Association, as paying agent for the Preferred Shares, and
MaplesFS Limited, as administrator and share registrar for the Preferred
Shares.  The Transferor hereby certifies, represents and warrants to you that:

 

1.                                      The transfer is in compliance with
Sections 2.4 and 2.5 of the Preferred Share Paying Agency Agreement.

 

2.                                      Check one of the following:

 

o                                    The Transferor certifies, represents and
warrants to you that the transfer will occur during the EHRI Transfer
Restriction Period and that the Transferee is a “majority-owned affiliate,” as
such term is defined in Regulation RR, of the Transferor;

 

o                                    The Transferor certifies, represents and
warrants to you that the transfer will occur after the termination of the EHRI
Transfer Restriction Period.

 

3.                                      The Transferor understands that the
Transferee has delivered to you a Transferee Certificate in the form attached to
the Preferred Share Paying Agency Agreement as Exhibit B-1.  The Transferor does
not know or believe that any representation contained therein is false.

 

Exh. B-2-1

--------------------------------------------------------------------------------



 

[SIGNATURE PAGES FOLLOW]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Transferor has caused this instrument to be duly
executed on its behalf by its duly authorized senior officer this        day of
     , 20  .

 

 

[TRANSFEROR]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

The foregoing certificate is hereby confirmed, and the transfer is accepted, as
of the date first above written:

 

 

GRANITE POINT MORTGAGE TRUST INC.

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------